
  Dominican Republic 2015
  
  

  

  


Preamble


We, representative of the Dominican people, freely and democratically elected, assembled in the National Revisory Assembly, invoking the name of God, guided by the ideology of our Founding Fathers, Juan Pablo Duarte, Matías Ramón Mella and Francisco del Rosario Sánchez, and the heroes of the Restoration of establishing a free, independent, sovereign and democratic Republic, inspired by the examples of the struggles and sacrifices of our immortal heroes and heroines, propelled by the selfless work of our men and women, ruled by the supreme values and the fundamental principles of human dignity, liberty, equality, the rule of law, justice, solidarity, and fraternal coexistence, social well-being, ecological equilibrium, progress and peace, essential factors for social cohesion, we declare our desire to promote the unity of the Dominican Nation, for which in an exercise of our free determination we adopt and proclaim the following



Title I. On the Nation, the State, its Government and its fundamental principles



Chapter I. On the Nation, its Sovereignty and its Government



Article 1. Organization of the State


The Dominican people constitute a Nation organized as a free and independent State, named the Dominican Republic.



Article 2. Popular sovereignty


Sovereignty resides exclusively with the people, from whom flow all of the powers, which they exercise through their representatives or directly in the terms established by this Constitution and the law.



Article 3. Inviolability of the sovereignty and the principle of non-intervention


The sovereignty of the Dominican Nation, a State free and independent of all foreign power is inviolable. No public power organized by the present Constitution may realize or permit the occurrence of acts that constitute an intervention either direct or indirect in either internal or external matters of the Dominican Republic or an interference that threatens the personality and integrity of the State and the characteristics recognizes and enshrined in this Constitution. The principle of non-intervention constitutes an invariable norm of Dominican international policy.



Article 4. Government of the Nation and separation of powers


The government of the Nation is essentially civilian, republican, democratic, and representative. It is divided in the Legislative Power, the Executive Power, and the Judicial Power. These three powers are independent in the exercise of their respective duties. Their officials are responsible and may not delegate their responsibilities, which are determined solely by this Constitution and the law.



Article 5. Basis of the Constitution


The Constitution is based on the respect for human dignity and the indivisible unity of the Nation, common fatherland of all Dominican men and women.



Article 6. Supremacy of the Constitution


All people and bodies that exercise public authority are subject to the Constitution, supreme law and basis of the legal system of the State. All laws, decrees, resolutions, regulations or acts contrary to this Constitution are null of plain right.



Chapter II. On the Social and Democratic State of Law



Article 7. Social and Democratic State of Law


The Dominican Republic is a Social and Democratic State of Law, organized in the form of a single Republic, bases on the respect of human dignity, fundamental rights, work, popular sovereignty, and the separation and independence of the public powers.



Article 8. Basic Function of the State


The effective protection of the rights of the person, the respect of their dignity and the securing of means that allow for their perfection in an egalitarian, equitable and progressive way, within a framework of individual liberty and social justice, compatible with the public order, the general well-being and the rights of all is an essential function of the State.



Chapter III. On the National Territory



Section I. On the Conformation of the National Territory



Article 9. National Territory


The territory of the Dominican Republic is inalienable. It is composed of:







1.
The eastern part of the Island of Santo Domingo, its adjacent islands and the combination of natural elemental and its marine geomorphology. Its irreducible land borders are fixed by the Borderland Treaty of 1929 and its Revision Protocol of 1936. The national authorities safeguard the care, protection and maintenance of the markers that identify the plot of the line of border demarcation, in accordance with the resolution of the borderland treaty and the norms of International Law.






2.
The territorial ocean, the corresponding ocean floor and sub ocean floor. The extension of the territorial ocean, its baselines, contiguous zone, exclusive economic zone and the continental platform shall be established and regulated by the organic law or by agreements on the delineation of marine borders, in the most favorable terms permitted by Maritime Law.






3.
The air space over the national territory, the electromagnetic spectrum and the space where it acts. The law shall regulate the use of these spaces in accordance with the norms of International Law.





Paragraph


The public powers shall procure the preservation of the national rights and interests in airspace in the framework of international agreements, with the objective of securing and improving communication and the population’s access to the assets and services developed there.



Section II. On the Security System and Borderland Development



Article 10. Borderland System


Security, economic, social, and touristic development of the Borderland Zone, its transportation, communication, and productive integration, as well as the spread of national and cultural values of the Dominican people are declared to be of supreme and permanent national interest.







1.
The public powers shall devise, execute, and prioritize policies and programs of public investment in social and infrastructure works in order to secure these objectives;






2.
The systems of acquisition and transference of real estate in the Borderlands Zone shall be subject to specific legal requirements that favor the property of Dominicans and the national interest.





Article 11. Borderlands Treaties


The sustainable use and the protection of borderlands rivers, the use of the international highway and the preservation of the borderland stations using geodesic points are ruled by the principles established in the Revision Protocol of the year 1936 from the Border Treaty of 1929 and the Treaty of Peace, Perpetual Friendship and Arbitrage of 1929 endorsed by the Republic of Haiti.



Section III. On the Political Administrative Division



Article 12. Political administrative division


For the government and the administration of the State, the territory of the Republic is politically divided in a National District and the regions, provinces, and municipalities determined by law. The regions shall be composed of the provinces and municipalities established by law.



Article 13. National District


The city of Santo Domingo de Guzman is the National District, capital of the Republic and seat of the national government.



Chapter IV. On Natural Resources



Article 14. Natural resources


Nonrenewable natural resources that are found in the territory and in the marine areas under national jurisdiction, genetic resources, biodiversity, and the radio-electric spectrum are national patrimony.



Article 15. Water resources


Water constitutes an inalienable, imprescriptible strategic national patrimony for the use of the public that is not subject to seizure and is essential for life. Human consumption of water takes priority over any other use. The State shall promote the planning and implementation of effective policies for the protection of the water resources of the Nation.



Paragraph


The high watersheds of the rivers and the zones of endemic, native and migratory biodiversity, are subjects of special protection by the public powers in order to guarantee their management and preservation as fundamental assets of the Nation. The rivers, lakes lagoons, beaches and national coasts belong to the public domain and are freely accessible, always respecting the right to private property. The law shall regulate the conditions, forms and rights in which individuals shall access the enjoyment or management of these areas.



Article 16. Protected areas


Wildlife, the conservation units that compose the National System of Protected Areas and the ecosystems and species that they contain constitute patrimonial assets of the Nation and are inalienable, imprescriptible, and not subject to seizure. The limits of the protected areas may only be reduced by law with the approval with two thirds of the votes of the members of the chambers of the National Congress.



Article 17. Exploitation of natural resources


Mining deposits of hydrocarbons and, in general, nonrenewable natural resources may only be explored and exploited by private citizens, under sustainable environmental guidelines, according to the concessions, contracts, licenses, permits or fees, in conditions determined by law. The private citizens my exploit renewable natural resources in a reasonable manner with the conditions, responsibilities and limitations dictated by law. Accordingly:







1.
The exploration and exploitation of hydrocarbons in the national territory and in the marine areas under the national jurisdiction is declared to be of high public interest;






2.
The reforestation of the country, the conservation of the forests and the renewal of forestry resources are declared to be a national priority and in the social interest.






3.
The preservation and reasonable exploitation of living and non-living resources from national marine areas, especially the joining of shoals and emersions within the national policy of marine development are declared a national priority;






4.
The benefits received by the State for the exploitation of natural resources shall be dedicated to the development of the Nation and the provinces where they were found, under the proportions and conditions set by law.





Chapter V. On the Population



Section I. On Nationality



Article 18. Nationality


The following are Dominicans:







1.
The sons and daughters of a Dominican mother or father;






2.
Those who enjoyed Dominican nationality before the entry into effect of this Constitution;






3.
People born in the national territory, with the exception of the sons and daughters of foreign members of diplomatic and consular legations, of foreigners that find themselves in transit or reside illegally in Dominican territory. All foreigners are considered people in transit as defined in Dominican laws.






4.
Those born abroad to a Dominican mother or father, notwithstanding having acquired by the place of birth a nationality different from those of their parents. Once having reached the age of eighteen, they may demonstrate their desire, before the appropriate authority, to assume dual nationality or to renounce one of theirs;






5.
Those who enter into marriage with a Dominican, as long as they choose the nationality of their spouses and fulfill the requirements established by law;






6.
The direct descendants of Dominicans residing abroad;






7.
Naturalized people, in accordance with the conditions and processes required by law.





Paragraph


The public powers shall apply special policies to conserve and strengthen the ties of the Dominican Nation with its nationals abroad, with the essential goal of achieving greater integration.



Article 19. Naturalization


Foreigners may become naturalized in accordance with the law, they may not vote for the presidency or vice-presidency of the powers of the State, nor are they obligated to take up arms against their State of origin. The law shall regulate other limitations on naturalized people.



Article 20. Double nationality


The ability of Dominicans to acquire a foreign nationality is recognized. The acquisition of another nationality does not imply the loss of Dominican nationality.



Paragraph


Dominicans that adopt another nationality, by a voluntary act or by their place of birth, may aspire to the presidency or vice-presidency of the Republic if they renounce their acquired nationality ten year prior to the election and reside in the country during the ten years previous to the post. Nevertheless, they may occupy other elected or ministerial offices or of diplomatic representation of the country abroad and in international bodies, without renouncing the acquired nationality.



Section II. On citizenship



Article 21. Acquisition of citizenship


All Dominicans who are eighteen years of age and those who are or have been married, even though they have not reached this age, enjoy citizenship.



Article 22. Rights of citizenship


The following are rights of citizens:







1.
To elect to and be eligible for posts established by the present Constitution;






2.
To decide on matters that are proposed to them by referendum;






3.
To exercise the right of popular, legislative, and municipal initiative, under the conditions established by this Constitution and the law;






4.
To formulate petitions to the public powers in order to petition measures in the public interest and to obtain a response from the authorities in the period established by the laws passed on this subject;






5.
To denounce errors committed by public officials in the performance of their duties.





Article 23. Loss of the rights of citizenship


The rights of citizenship are lost by irrevocable condemnation in cases of treason, espionage, conspiracy as well as for taking up arms and for aiding or participating in attempts of deliberate damages against the interests of the Republic.



Article 24. Suspension of the rights of citizenship


The rights of citizenship are suspended in cases of:







1.
Irrevocable condemnation to a criminal sentence, until that sentence is over;






2.
Legally pronounced judicial interdiction, while it lasts;






3.
The acceptance in Dominican territory of offices or public duties for a foreign government or State without prior authorization from the Executive Power;






4.
Violation of the conditions by which naturalization was authorized.





Section III. On the regime of Foreigners



Article 25. Regime of foreigners


Foreigners have the same rights and duties as nationals in the Dominican Republic, with the exceptions and limitations that this Constitution and the laws establish; consequently:







1.
They may not participate in political activities within the national territory, unless in exercising the right to suffrage of their country of origin;






2.
They have the responsibility of registering themselves in the Book of Foreigners, in accordance with the law;






3.
They may resort to diplomatic protection after having exhausted the resources and processes before the national jurisdiction, except as provided international conventions.





Chapter VI. On international relations and international law



Section I. On the international community



Article 26. International relations and international law


The Dominican Republic is a State member of the international community, open to cooperation and tied to the norms of international law, consequently:







1.
It recognizes and applies the norms of international law, general and American, in the method in which its public powers have adopted them;






2.
The norms in effect from international ratified agreements shall rule in the internal realm, once published in an official manner;






3.
The international relations of the Dominican Republic are based and ruled by the affirmation and promotion of its national values and interests, respect for human rights and international law;






4.
In equality of conditions with other States, the Dominican Republic accepts an international judicial system that guarantees respect of fundamental rights, peace, justice, and political, social, economic and cultural development of nations. It promises to act on the international, regional, and national levels in a manner compatible with national interests, the peaceful coexistence between peoples and the duties of solidarity with all nations.






5.
The Dominican Republic shall promote and favor integration with the nations of America, toward the end of strengthening a community of nations that defends the interests of the region. The State may enter into international treaties in order to promote the common development of the nations, that safeguard the well-being of the peoples and the collective security of their inhabitants, and in order to confer supranational organizations the required abilities to participate in processes of integration;






6.
It declares itself in favor of economic solidarity between the countries of America and supports all initiatives in defense of its basic products, raw materials, and biodiversity.





Section II. Representatives of popular election before international parliaments



Article 27. Representatives


The Dominican Republic shall have representatives before international parliaments with which it has signed agreements that recognize its participation and representation.



Article 28. Requirements


In order to be a representative before international parliaments one must be Dominican in full exercise of civil and political rights and responsibilities and have reached an age of 25.



Chapter VII. On the official language and national symbols



Article 29. Official language


The official language of the Dominican Republic is Spanish.



Article 30. National symbols


The national symbols are the National Flag, the National Coat of Arms, and the National Hymn.



Article 31. National Flag


The National Flag is composed of the colors ultramarine blue and vermillion red, in alternating quarters, located in such a way that the blue is in the upper part of the flagpole, separated by a white cross half the width of the height of a quarter and that carries in its center the National Coat of Arms. The merchant flag is the same as the national, but without the Coat of Arms.



Article 32. The National Coat of Arms


The National Coat of Arms has the same colors as the National Flag used in the same way. It carries in its center the Bible open to the Gospel of Saint John, chapter 8, verse 32, and above the cross, which come from a trophy formed by two lances and four national flags without the coat of arms, facing both sides; it carries a branch of laurel on the left side and one of palm on the right side. It is crowned by an ultramarine blue ribbon which reads the motto “God, Country, and Liberty”. At the base there is another ribbon, this one vermillion red, its ends are oriented upwards with the words “Dominican Republic”. The form of the National Coat of Arms is of a rectangle, with the upper corners projecting and the lower ones rounded, the base at the center of which ends in a point and is oriented in a way in which a perfect square results from tracing a horizontal line that unites the two verticals of the rectangle from where the lower corners begin.



Article 33. National Hymn


The National Hymn is the musical composition of José Reyes with the lyrics of Emilio Prud’Homme, and it is unique and invariable.



Article 34. National Motto


The National Motto is “God, Country, and Liberty”.



Article 35. National holidays


The 27th of February and 16th of August, anniversaries of the Independence and the Restoration of the Republic, respectively, are declared national holidays.



Article 36. Regulation of the national symbols


The law shall regulate the use of the national symbols and the dimensions of the National Flag and the National Coat of Arms.



Title II. On fundamental rights, guarantees and duties



Chapter I. Fundamental rights



Section I. Civil and political rights



Article 37. Right to life


The right to life is inviolable from conception until death. The death penalty may not be established, pronounced, nor applied in any case.



Article 38. Human dignity


The State bases itself on respect for the dignity of the person and organizes itself for the real and effective protection of the fundamental rights that are inherent to it. The dignity of the human being is sacred, innate, and inviolable; its respect and protection constitute an essential responsibility of the public powers.



Article 39. Right to equality


All people are born free and equal before the law, receive the same protection and treatment from institutions, authorities, and other people and enjoy the same rights liberties and opportunities, without any discrimination for reasons of gender, color, age, disability, nationality, family ties, language, religions, political or philosophical opinion, social or personal condition. Consequently:







1.
The Republic condemns all privilege and situation that tends to fracture the equality of Dominicans, between whom differences beyond those resulting from their talents or virtues should not exist;






2.
No entity of the Republic may give titles of nobility nor hereditary distinctions;






3.
The State should promote judicial and administrative conditions so that equality may be real and effective and shall adopt methods to prevent and combat discrimination, marginalization, vulnerability and exclusion;






4.
Women and men are equal before the law. Any act that has the objective or result of diminishing or annulling the recognition, enjoyment or exercise of fundamental rights of woman and men in conditions of equality is prohibited.






5.
The State should promote and guarantee the equal participation of women and men in candidate lists to the offices of popular election for the instances of guidance and decision in the public sphere, in the administration of justice, and in the State-controlled bodies.





Article 40. Right to liberty and personal security


All people have a right to liberty and personal security. Accordingly:







1.
No one may be sent to prison or denied his liberty without an order caused and written by the appropriate judge, except in cases of flagrante delicto;






2.
Every authority that exercises measures to deprive liberty is obligated to identify himself.






3.
All people, at the moment of their detention, shall be informed of their rights;






4.
All detained people have the right to communicate immediately with their families, lawyer, or trusted people, who have the right to be informed of the location of the detained person and of the reasons for the detention;






5.
All people deprived of their liberty shall be submitted to the appropriate judicial authority within forty-eight hours of their detention or freed. The appropriate judicial authority shall notify the interested person, within the same time period, of the decision dictated to that effect.






6.
All people deprived of their liberty without cause or without the legal formalities or outside of cases provided for by law, shall be immediately freed at his request or at that of any other person.






7.
All people may be freed once the imposed penalty has been completed or an order for freedom has been given by the appropriate authority;






8.
No one may be submitted to methods of coercion unless by his own making;






9.
The methods of coercion, restrictive of personal liberty, are of special character and their application should be proportional to the danger that they attempt to guard against;






10.
Physical constraint may not be established for debts that do not come from an infraction against the penal laws;






11.
Every person that has a detained person under their guard is obligated to present him as soon as is required by the appropriate authority;






12.
The transfer of any detained person from a prison to another location without an order written and caused by the appropriate authority is strictly prohibited;






13.
No one may be condemned or punished for actions or omissions that at the time of taking place did not constitute a criminal or administrative infraction;






14.
No one is criminally responsible for that done by another;






15.
No one can be obligated to do that which the law does not order nor kept from doing that which the law does not prohibit. The law is equal for all: it may only order that which is just and useful for the community and it may not prohibit more than what is harmful.






16.
Punishments that deprive freedom and the means of security shall be oriented towards reeducation and social reinsertion of the condemned person and may not consist of forced work;






17.
In the exercise of the sanctioning power established by law, the Public Administration may not impose sanctions that implicate the deprivation of liberty in a direct or subsidiary form.





Article 41. Prohibition of slavery


Slavery, serfdom, and the trade and traffic of persons are prohibited in all their forms.



Article 42. Right to personal integrity


All people have the right to have their physical, psychic, moral integrity and the right to live without violence respected. They shall have the protection of the state in cases of threat, risk, or violation of the same. Consequently:







1.
No one may be submitted to punishments, tortures, or degrading proceedings that imply the loss or decrease of his health or of his physical or psychic integrity;






2.
Familial and gender based violence in any of its forms is condemned. The State shall guarantee through the law the adoption of necessary methods to prevent, sanction, and eradicate violence against women;






3.
No one may be submitted, without prior consent to experiments or proceedings that do not conform to internationally recognized scientific and bioethical norms, nor to examinations of medical proceedings, except when his life is in danger.





Article 43. Right to free development of the personality


All people have the right to the free development of their personality, without more limitations than those imposed by judicial order and the rights of others.



Article 44. Right to privacy and to personal honor


All people have the right to privacy. The respect and non-interference into private and family life, the home, and private correspondence are guaranteed. The right to honor, good name, and one’s own image are recognized. All authorities or individuals who violate them are obligated to compensate or repair them in accordance with the law. Thus:







1.
The home and domicile and all private premises of the person are inviolable, except in ordered cases, in accordance with the law, by the appropriate judicial authority or in cases of flagrante delicto;






2.
All persons have the right to access to the information and facts about them or their property that reside in official or private registers, as well as to know the destination and the uses of the same, with the limitations fixed by law. Treatment of personal facts or information or that regarding property shall be made respecting the principles of quality, lawfulness, loyalty, security, and finality. One may solicit the updating, oppose the treatment, rectification, or destruction of that information that illegitimately affects his rights from before the appropriate judicial authority;






3.
The inviolability of private correspondence, documents, or messages in physical, digital, electronic, or all other formats is recognized. They may only be taken, intercepted, or searched by order of an appropriate judicial authority through legal proceeding in the substantiation of matters that are made public in the case and preserving the secrecy of private matters that are not related to the corresponding process. The secrecy of telegraphic, telephonic, cable, electronic, teleprocessing communication or that established by another mode is inviolable, unless by authorities authorized by a judge or appropriate authority, in accordance with the law;






4.
The management, use, or processing of data and information of official character gathered by authorities tasked with the prevention prosecution, and punishment of crime may only be processed or communicated to public registers, after the opening of a trial has intervened, in accordance with the law.





Article 45. Freedom of conscience and religion


The State guarantees the freedom of conscience and religion, subject to the public order and respect to good customs.



Article 46. Freedom of travel


All persons that find themselves in the national territory have the right to travel, reside, and leave freely from the same, in accordance with legal dispositions.







1.
No Dominican may be deprived of the right to enter the national territory. Nor may he be expulsed or exiled from the same, except in the case of extradition pronounced by an appropriate judicial authority, in accordance with the law and international agreements in effect on the subject;






2.
All persons have the right to apply for asylum in the national territory in the case of persecution for political reasons. Those who find themselves in the condition of asylum shall enjoy protection that guarantees the full exercise of their rights, in accordance with the international agreements, norms, and instruments signed and ratified by the Dominican Republic. Terrorism, crimes against humanity, administrative corruption, and transnational crimes are not considered political crimes.





Article 47. Freedom of association


All persons have the right to associate with legal purposes, in accordance with the law.



Article 48. Freedom of assembly


All persons have the right to meet, without prior permission, with lawful and peaceful purposes, in accordance with the law.



Article 49. Freedom of expression and information


All persons have the right to freely express their thoughts, ideas, and opinions by any medium, without having allowed for prior censorship.







1.
All persons have the right to information. This right encompasses searching for, researching, receiving, and spreading information of all types, of a public character, by any medium, channel or way, in accordance with the determinations of the Constitution and the law.






2.
All information media have free access to the official and private sources of information of public interest, in accordance with the law.






3.
The professional secret and the conscience clause of the journalist are protected by the Constitution and the law.






4.
All persons have the right to reply and to correction when they feel damaged by information that has been spread. This right shall be exercised in accordance with the law.






5.
The law guarantees the equal and plural access of all the social and political sectors to the means of communication that are property of the State.





Paragraph


The enjoyment of these liberties shall be exercised respecting the right to honor and to privacy as well as the dignity and morale of people, especially the protection of youth and children, in accordance with the law and the public order.



Section II. On economic and social rights



Article 50. Freedom of enterprise


The State recognizes and guarantees free enterprise, commerce, and industry. All persons have the right to freely dedicate themselves to the economic activity of their preference, without more limitations than those prescribed in this Constitution and those established by the law.







1.
Monopolies shall not be permitted, except in favor of the state. The creation and organization of these monopolies shall be made by law. The State favors and safeguards free and loyal competition and shall adopt the necessary methods to avoid the harmful and restrictive effects of monopoly and of the abuse of the dominant position, establishing by law exceptions for cases of national security.






2.
The State may dictate methods to regulate the economy and to promote national plans for competitiveness and to spur the integral development of the country






3.
The State may grant concessions for the time and the form determined by law, when they are about the exploitation of natural resources or the extension of public services, always ensuring the existence of adequate remuneration or compensation in public interest and for the environmental equilibrium.





Article 51. Right of property


The State recognizes and guarantees the right of property. Property has a social function and implies obligations. All persons have the right to the full use, enjoyment, and disposal of their assets.







1.
No one may be deprived of his property, unless for a justified cause of public utility or social interest, previous payment of its just value determined by an agreement between the parties or the ruling of the appropriate court, in accordance with that established by law. In the case of the declaration of a State of Emergency or of Defense, the compensation may not be made previously.






2.
The State shall promote, in accordance with the law, access to property, especially to titled real estate.






3.
The dedication of land to useful ends and the gradual elimination of the system of large estates is declared to be in the social interest. Promoting agrarian reform and the integration of the rural, farming population into the process of national development in an effective way through stimulation and cooperation for the renewal of their methods of agricultural production and their technological training is a principal objective of the social policy of the State.






4.
There shall not be confiscation of the assets of physical or judicial persons for political reasons.






5.
The assets of physical or judicial persons, either nationals or foreigners, having their origin in illicit acts committed against the public patrimony, as well as those used in or coming from the illegal traffic of narcotics and psychotropic substances or relative to transnational organized crime and all crimes provided for in the penal laws may only be the object of confiscation or decommission through definitive ruling.






6.
The law shall establish the regime of the administration and disposal of assets seized and abandoned in criminal processes and in cases of forfeiture of domain, provided for in the judicial order.





Article 52. Right to intellectual property


The right to the exclusive property of scientific, literary, and artistic works, inventions, and innovations, names, brands, distinctive marks, and other productions of the human intellect for the time are recognized and protected, in the form and with the limitations established by law.



Article 53. Rights of the consumer


All persons have the right to enjoy quality goods and services, and objective, true, and opportune information about the content and characteristics of the products and services that they use or consume, under the previsions and norms established by law.



Article 54. Food security


The State shall promote research and the transference of technology for the production of foods and primary materials of agricultural origin, with the goal of increasing productivity and guaranteeing food security.



Article 55. Rights of the family


The family is the basis of society and the fundamental space for the integral development of people. It is formed by natural or legal ties, by the free decision of a man and a woman to enter into marriage or by the responsible willingness to conform to it.







1.
All persons have the right to form a family, in whose formation and development the woman and man enjoy equal rights and duties and owe one another mutual understanding and reciprocal respect.






2.
The State shall guarantee the protection of the family. The good of the family in unalienable and unattachable, in accordance with the law.






3.
The State shall promote and protect the organization of the family on the basis of the institution of marriage between a man and a woman. The law shall establish the requirements to enter into it, the formalities of its celebration, its personal and patrimonial effects, the causes of separation or dissolution, and the regime of the property, rights, and duties between the spouses.






4.
Religious marriages shall have civil effects in terms established by law, without prejudice to that dictated in international treaties.






5.
The singular and stable union between a man and a woman, free from matrimonial impediment, that form a real home, creates rights and duties in their personal and patrimonial relationships, in accordance with the law.






6.
Maternity, whether the social condition or the civil state of the woman, shall enjoy the protection of the public powers and causes the right to official assistance in the case of need.






7.
All persons have the right to have their personality, their own first name, and the surnames of their father and mother recognized, and to know the identities of the same.






8.
All persons have the right from their birth to be inscribed without payment in the civil register or in the book of foreigners and to obtain the public documents that prove their identity, in accordance with the law.






9.
All sons and daughters are equal under the law, have equal rights and duties, and shall enjoy the same opportunities for social, spiritual, and physical development. All mentions of the nature of parentage are prohibited in the civil registers and in all identity documents.






10.
The State promotes responsible paternity and maternity. The father and the mother, even after separation and divorce, have the shared and non-renounceable duty to feed, raise, train, educate, support, and provide safety and assistance to their sons and daughters. The law shall establish the necessary and appropriate methods to guarantee the effect of these obligations.






11.
The State recognizes work at home as an economic activity that creates aggregate value and produces social richness and well-being, therefore it shall be incorporated into the formulation and execution of public and social policies.






12.
The State shall guarantee, through the law, safe and effective policies for adoption.






13.
The value of young people as strategic actors in the development of the Nation is recognized. The State guarantees and promotes the effective exercise of their rights, through policies and programs that assure, in a permanent manner, their participation in all spheres of national life, and in particular, their training and access to first employment.





Article 56. Protection of minors


The family, society, and State shall give preference to the superior interests of male and female children and adolescents, and shall have the obligation to assist and protect them in order to guarantee their harmonious and integral development and the full exercise of their fundamental rights, in accordance with this Constitution and the laws. Consequently:







1.
The eradication of child labor and all types of mistreatment or violence against minors is declared of the highest national interest. Male and female children and adolescents shall be protected by the State against all forms of abandonment, kidnapping, states of vulnerability, abuse or physical, psychological, moral or sexual abuse, commercial, labor, economic exploitation or risky jobs.






2.
The active and progressive participation of male and female children and adolescents in family, community, and social life shall be promoted.






3.
Adolescents are active subjects to the process of development. The State, with the participation in solidarity of families and society, shall create opportunities to stimulate their productive movement towards adult life.





Article 57. Protection of the elderly


The family, society, and the State shall come together for the protection and the assistance of elderly people and shall promote their integration into active community life. The State shall guarantee the services of integral social security and food subsidies in the case of poverty.



Article 58. Protection of disabled persons


The State shall promote, protect, and ensure people with disabilities’ enjoyment of all human rights and fundamental freedoms, in conditions of equality as well as in the full and autonomous exercise of their abilities. The State shall adopt the positive means necessary to foster their family, community, social, labor, economic, cultural and political integration.



Article 59. Right to housing


All persons have the right to dignified housing with basic essential services. The State should determine the necessary conditions to make effective this right and promote plans for housing and human settlements in the social interest. Legal access to titled real estate is a fundamental priority of public policy and the advancement of housing.



Article 60. Right to social security


All persons have the right to social security. The State shall stimulate the progressive development of social security in order to ensure universal access to adequate protection in sickness, disability, unemployment, and old age.



Article 61. Right to health


All persons have the right to integral health. Consequently:







1.
The State should safeguard the protection of the health of all persons, access to potable water, improvement of nutrition, sanitation services, hygienic conditions, environmental cleanliness, as well as procure means for the prevention and treatment of all sicknesses, ensuring access to quality medication and giving medical and hospital assistance for free to those who need it.






2.
The State shall guarantee, through legislation and public policies, the exercise of the economic and social rights of the low-income population and, consequently, shall lend its protection and assistance to vulnerable groups and sectors, shall fight social vices with the appropriate means and with the aid of international agreements and organizations.





Article 62. Right to work


Work is a right, a duty, and a social function that is exercised with the protection and assistance of the State. It is an essential purpose of the State to foment dignified and paid employment. The public powers shall promote the dialogue and agreement between workers, employers, and the State. Consequently:







1.
The State guarantees the equality and equity of women and men in the exercise of the right to work.






2.
No one may impede the work of others nor obligate them to work against their will.






3.
Union freedom, social security, collective negotiation, professional training, respect for one’s physical and intellectual abilities, privacy, and personal dignity are, among others, the basic rights of male and female workers.






4.
Union organization is free and democratic, should adjust itself to its statutes, and be compatible with the principles inscribed in this Constitution and the law.






5.
All kinds of discrimination in access to employment or during the extension of services are prohibited, excluding the exceptions provided for by law with the goal of protecting the worker






6.
In order to resolve peaceful work conflicts, the right of workers to strike and of employers to halt private enterprises are recognized, always that they are exercised with respect to the law, which shall dictate the means to guarantee the maintenance of public services or those of public use






7.
The law shall dictate, according to what is required by the general interest, the workdays, the days of rest and vacations, the minimum wage and its forms of payment, the participation of nationals in all work, the participation of workers in the benefits of the business and, in general, all the minimum means that are considered necessary in favor of workers, including special regulations for informal work in the home and any other form of human work. The State shall make use of the means at its disposal so that workers may acquire the tools and instruments that are indispensable to their work.






8.
It is the obligation of all employers to guarantee their workers adequate conditions of safety, health standards, hygiene, and work environment. The State shall adopt means to promote the creation of petitions integrated by employers and workers for the attainment of these goals






9.
All workers have the right to a wage that is just and sufficient to permit them to live with dignity and cover the basic material, social, and intellectual needs of themselves and their families. The payment of equal wages for work of equal value is guaranteed, without discrimination by gender or of another type and in identical conditions of ability, efficiency, and seniority.






10.
The application of labor norms in relation to the nationalization of work is of high interest. The law shall determine the percentage of foreigners that may lend their services to a business as salaried workers.





Article 63. Right to education


All persons have the right to an integral education that is of quality, permanent, equal in conditions and opportunities, and without more limitations than those derived from their aptitudes, vocation, and aspirations. Consequently:







1.
The goal of education is the integral formation of the human being for the length of his entire life, and should be oriented toward the development of his creative potential and his ethical values. It seeks access to knowledge, science, skill, and the other assets and values of culture.






2.
The family is responsible for the education of its members and has the right to choose the type of education for its minor children






3.
The State guarantees free public education and declares it obligatory in initial, basic, and intermediate levels. The offer for the initial level shall be defined in the law. Superior education in the public system shall be financed by the State, guaranteeing a distribution of resources that is proportional to the educational offer of the regions, in accordance with that which the law establishes.






4.
The State shall safeguard the free nature and quality of general education, the fulfillment of its goals and moral, intellectual, and physical formation of the educated. It has the obligation to offer the number of hours of instruction that assure the achievement of the educational goals.






5.
The State recognizes the exercise of the teaching career as fundamental for the full development of the education and of the Dominican nation and, consequently, it is its obligation to tend to the professionalization, the stability, and the dignifying of teachers.






6.
The eradication of illiteracy and the education of people with special needs and with exceptional abilities are obligations of the State.






7.
The State should safeguard the quality of superior education and shall finance public centers and universities, in accordance with that established by the law. It shall guarantee university autonomy and academic freedom.






8.
The universities shall choose their leadership and shall be regulated by their own statues, in accordance with the law.






9.
The State shall define policies to promote and incentivize research, science, technology, and innovation that favor sustainable development, human well-being, competitiveness, institutional strengthening, and the preservation of the environment. Businesses and private institutions that invest toward these ends shall be supported.






10.
The investment of the State in education, science and technology should be growing and sustained, in correspondence with the level of the macroeconomic performance of the country. The law shall allocate the minimum amounts and the percentages that correspond to the specified investment. Transferences of funds allotted for the financing of the development of these areas may not be made in any case.






11.
The means of social communication, public and private, should contribute to citizen formation. The State guarantees the public services of radio, television, and networks of libraries and computers, with the goal of permitting universal access to information. Educational centers shall incorporate the knowledge and application of new technologies and their innovations, according to the requirements established by law.






12.
The State guarantees the freedom on instruction, recognizes private initiative in the creation of educational institutions and services and stimulates the development of science and technology, in accordance with the law.






13.
With the end of forming citizens who are conscious of their rights and duties, in all public and private educational institutions instruction in social and civic formation, teaching of the Constitution, fundamental rights and guarantees, national values and the principles of peaceful coexistence shall be obligatory.





Section III. On cultural and sporting rights



Article 64. Right to culture


All persons have the right to participate and act with freedom and without censure in the cultural life of the Nation, to full access and enjoyment of cultural assets and services, of scientific advances and literary and artistic production. The State shall protect the moral and material interests over the works of authors and inventors. Consequently:







1.
It shall establish policies that promote and stimulate, in the national and international spheres, the diverse scientific, artistic, and popular manifestations and expressions of the Dominican culture and shall incentivize and support the efforts of people, institutions, and communities that develop or finance cultural plans and activities.






2.
It shall guarantee freedom of expression and cultural creation as well as equal opportunity for access to culture and shall promote cultural diversity and international exchange.






3.
It shall recognize the value of cultural, individual and collective identity, its importance for complete and sustainable development, economic growth, innovation, and human well-being, through the support and diffusion of scientific research and cultural production. It shall protect the dignity and integrity of cultural workers.






4.
The cultural patrimony of the Nation, material and immaterial, is under the safeguarding of the State, which shall guarantee its protection, enrichment, conservation, restoration, and place of value. The assets of cultural patrimony of the Nation, whose property is State owned or has been acquired by the State, are inalienable and unattachable, and that ownership imprescriptible. The patrimonial assets in private hands and the underwater assets of the cultural patrimony shall be equally protected from illicit exportation and plunder. The law shall regulate the acquisition of the same.





Article 65. Right to sport


All people have the right to physical education, sport, and recreation. It is the responsibility of the State, in collaboration with teaching centers and sports organizations to foment, incentivize, and support the practice and diffusion of these activities. Accordingly:







1.
The State accepts sport and recreation as public policies of education and health and guarantees physical education and school sports at all levels of the educational system, in accordance with the law.






2.
The law shall make available the resources, stimuli, and incentives for the promotion of sports for all males and females, the integral assistance of sports players, support for highly competitive sports, to sporting programs and activities in the country and abroad.





Section IV. On Collective Rights and the Environment



Article 66. Collective and diffuse rights


The State recognizes collective and diffuse rights and interests, which are exercised with conditions and limitations established by law. Consequently, it protects:







1.
The conservation of ecological balance, of fauna and flora.






2.
The protection of the environment.






3.
The preservation of the cultural, historical, urban, artistic, architectural, and archaeological patrimony.





Article 67. Protection of the environment


Preventing contamination, protecting and maintaining the environment for the enjoyment of present and future generations constitute duties of the State. Consequently:







1.
All people have the right, both individually and collectively, to the use and sustainable enjoyment of natural resources, to live in an environment that is healthy, ecologically balanced, and adequate for the development and preservation of the different forms of life, scenery and nature.






2.
The introduction, development, production, tenancy, commercialization, transportation, storage, and use of chemical, biological, nuclear, and agro-chemical weapons that are internationally banned is prohibited, as well as nuclear residues and toxic and dangerous waste.






3.
The State shall promote, in the public and private sector, the use of alternative and non-contaminating technologies and energies.






4.
In the contracts made by the State or in the permits that it grants that involve the use and exploitation of natural resources, it shall include consideration of the obligation to conserve the ecological equilibrium, the access to technology and its transference, as well as to reestablish the environment to its natural state, if it were to be changed.






5.
The public powers shall prevent and control the factors of environmental deterioration, shall impose legal sanctions, the objective responsibility for damages caused to the environment and to natural resources, and shall demand their repair. Additionally, they shall cooperate with other nations in the protection of ecosystems for the length of the marine and land borders.





Chapter II. On the Guarantees to Fundamental Rights



Article 68. Guarantees of fundamental rights


The constitution guarantees the effectiveness of fundamental rights, through mechanisms of guardianship and protection, that offer to people the possibility of obtaining the fulfillment of their rights, when faced with those subjected, obligated, or owing to the same. Fundamental rights link all the public powers, which should guarantee their effectiveness in the terms established by the present Constitution and by the law.



Article 69. Effective judicial guardianship and due process


All persons, in the exercise of their rights and legitimate interests, have the right to obtain effective judicial guardianship, with respect to the due process that shall be formed by the minimum guarantees that are established in the following:







1.
The right to accessible, timely, and free justice.






2.
The right to be heard, within a reasonable period and by a competent, independent, and impartial jurisdiction, established previously by law.






3.
The right to be presumed innocent and treated accordingly, while not having been declared guilt by an irrevocable sentence.






4.
The right to a public, oral, and adversarial trial, in all equality and with respect to the right of defense.






5.
No person may be judged twice for the same charge.






6.
No one may be obligated to self-incriminate.






7.
No one may be judged in any way but in accordance to the laws that preexisted the act for which they are charged, before a judge or competent tribunal, and with observance of the full scope of the customs that pertain to each case.






8.
Proof that is obtained through violation of the law is null.






9.
All sentences may be appealed in accordance with the law. The superior court may not increase the sanction imposed when the only person to make an appeal is the convicted person.






10.
The norms of due process shall be applied to all kinds of judicial and administrative conduct.





Article 70. Habeas data


All persons have the right to judicial action in order to gain knowledge of the existence of and to access the information about them which is held in registries or banks of public data and, in case of falseness or discrimination, to demand the suspension, rectification, update, and confidentiality of those, in accordance with the law. The secrecy of the sources of journalistic information may not be affected.



Article 71. Habeas corpus action


All persons deprived of their liberty or threatened with the same in an illegal, arbitrary or unreasonable manner have the right to an action of habeas corpus before a judge or competent tribunal, by themselves or by those who act in their name, in accordance with law, in order to gain knowledge of and to decide, in a simple, effective, quick, and summary way, the legality of the deprivation of or threat to their liberty.



Article 72. Amparo action


All persons have the right to an action of amparo in order to demand before the courts, for themselves or by those who act in their name, immediate protection of their fundamental rights, not protected by habeas corpus, when they are violated or threatened by the action or omission of any public authority or of individuals, in order put into effect the fulfillment of a law or administrative act and in order to guarantee collective and diffuse rights and interests. In accordance with the law, the proceeding is preferential, summary, oral, public, free, and not subject to formalities.



Paragraph


The acts adopted during the States of Exception that violate protected rights that unreasonably cause suspended rights are subject to actions of amparo.



Article 73. Nullity of acts that subvert constitutional order


Acts that are issued from usurped authority, actions or decisions of public powers, institutions or persons that alter or subvert the constitutional order and any decision made by requisition of armed force are null of full right.



Chapter III. On the Principles of Application and Interpretation of the Fundamental Rights and Guarantees



Article 74. Principles of regulation and interpretation


The interpretation and regulation of the fundamental rights and guarantees, recognized in the present Constitution, shall be ruled by the following principles:







1.
They do not have limiting character and consequently, do not exclude other rights and guarantees of an equal nature.






2.
Only by law, in the cases permitted by this Constitution, may the exercise of the fundamental rights and guarantees be regulated, respecting their essential content and the principle of reasonableness.






3.
Treaties, pacts, and conventions related to human rights, adopted and ratified by the Dominican State have constitutional hierarchy and are for direct and immediate application by the courts and other organs of the State.






4.
The public powers interpret and apply the norms related to fundamental rights and their guarantees, in the sense most favorable to the person in possession of the same, in the case of conflict between fundamental rights, they shall attempt to harmonize the assets and interests protected by this Constitution.





Chapter IV. On the fundamental rights



Article 75. Fundamental duties


The fundamental rights recognized in this Constitution determine the existence of an order of judicial and moral responsibility that rules the conduct of men and women in society. Consequently, the following are declared as fundamental duties of people:







1.
To obey and follow the Constitution and the laws, to respect and obey the authorities established by it.






2.
To vote, if one is legally capable of doing so.






3.
To lend civil and military services that the Homeland requires for its defense and conservation, in accordance with that established by law.






4.
To lend services for development, required of male and female Dominicans between the ages of sixteen and twenty-one years. These services may be lent voluntarily by those older than twenty-one years. The law shall regulate these services.






5.
To abstain from taking any act damaging to the stability, independence, or sovereignty of the Dominican Republic.






6.
To pay taxes, in accordance with the law and in proportion to their contributory ability, in order to fund the public expenses and investments. It is a fundamental duty of the State to guarantee the rationality of public spending and the promotion of an efficient public administration.






7.
To dedicate oneself to dignified work, of one’s choosing, with the goal of providing for oneself and one’s family in order to achieve the perfection of one’s personality and to contribute to the well-being and progress of society






8.
To attend the educational establishments of the Nation to receive required education, in accordance with that established by this Constitution.






9.
To cooperate with the State with respect with social assistance and security, in accordance with its possibilities.






10.
To act in accordance with the principle of social solidarity, responding with humanitarian action to situations of public calamity or that put the lives or health of people in danger.






11.
To develop and spread the Dominican culture and to protect the natural resources of the country, guaranteeing the conservation of a clean and healthy environment.






12.
To safeguard the strengthening and quality of the democracy, the respect for the public patrimony, and the transparent exercise of the public function.





Title III. On the Legislative Power



Chapter I. On its formation



Article 76. The composition of Congress


The Legislative Power is exercised in the name of the people by the National Congress, formed by the Senate of the Republic and the Chamber of Deputies.



Article 77. Election of male and female legislators


The election of senators and deputies shall be made by universal direct suffrage by the terms established by law.







1.
When for any reason vacancies of senators of deputies occur, the corresponding chamber shall select its substitute from the shortlist presented to it by the superior body of the party that nominated them.






2.
The shortlist shall be submitted to the chamber where the vacancy was produced within the thirty days following its occurrence, if the Congress was meeting and, in the case that it was not, within the first thirty days of its meeting. If the indicated time passes without the appropriate body of the party having submitted the shortlist, the corresponding chamber shall make the choice.






3.
The offices of senator and deputy are incompatible with other offices or public employment, except for work as a teacher. The law shall regulate the regimen of other incompatibilities.






4.
The male and female senators and deputies are not tied by imperative order, they always act in adherence to the sacred duty of representation of the people that elected them, to whom they must be accountable.





Section I. On the Senate



Article 78. Composition of the Senate


The Senate is composed of elected members, one for each province and one for the National District, who shall exercise their role for four years.



Article 79. Requirements for being a male or female senator


In order to be a male or female senator one is required to be a male or female Dominican in full exercise of civil and political rights, to have reached twenty-five years of age, to be a native of the territory that elects him or to have resided in it for at least five consecutive years. Consequently:







1.
The male and female senators elected for a territory shall reside in the same during the period for which they are elected.






2.
Naturalized persons may only be elected to the Senate ten years after having acquired Dominican nationality, always having resided in the jurisdiction that elect them during the five years that precede their election.





Article 80. Powers


The exclusive powers of the Senate are:







1.
To be familiar with the accusations made by the Chamber of Deputies against the public officials designated in Article 83, section 1. The declaration of culpability leaves the person stripped of their office, and may not exercise any public office, whether or not by popular election, for a term of ten years. The person so stripped shall remain subject, if that is the case, to be accused and judged before the ordinary courts, in accordance with the law. This decision shall be adopted with the vote of two thirds of the membership.






2.
To approve or disapprove the appointments of ambassadors and heads of permanent authorized missions abroad that are submitted by the President of the Republic.






3.
To choose the members of the Chamber of Accounts from the shortlists presented by the Chamber of Deputies, with the vote of two thirds of the senators present.






4.
To choose members of the Central Electoral board and their substitutes, with the vote of two thirds of those present






5.
To choose the Defender of the People, his substitutes and his adjuncts, from the shortlists presented to them by the Chamber of Deputies, with the vote of two thirds of those present.






6.
To authorize, at the request of the President of the Republic, in the absence of a convention that permits him, the presence of foreign troops in military exercises in the territory of the Republic, as well as to determine the time period and the conditions of their stay.






7.
To approve or disapprove the sending of troops on missions of peace abroad, authorized by international bodies, fixing the conditions and duration of said mission.





Section II. On the Chamber of Deputies



Article 81. Representation and composition


The Chamber of Deputies shall be composed in the following manner:







1.
One hundred and seventy-eight male or female deputies elected by territorial constituencies in representation of the National District and the provinces, distributed in proportion to the population density, with their being at least two representatives for each province in all cases.






2.
Five male or female deputies elected at the national level by an accumulation of votes, preferably from parties, alliances, or coalitions that have not obtained seats and have achieved no less than one percent (1%) of the valid votes cast. The law shall determine their distribution.






3.
Seven male or female deputies elected in representation of the Dominican community abroad. The law shall determine their form of election and distribution.





Article 82. Requirements for being a male or female deputy


In order to be a male or female deputy one must meet the same requirements as to be a senator.



Article 83. Powers


The exclusive powers of the Chamber of Deputies are:







1.
To accuse before the Senate public officials elected by popular vote, those elected by the Senate and by the National Counsel of the Magistrature for the commission of serious wrongs in the exercise of the offices. The accusation may only be made with the favorable vote of two thirds of the membership. When they are about the President and the Vice President of the Republic, they shall require the favorable vote of three quarters of the membership. The accused person shall have their office suspended from the moment in which the Chamber declares that the accusation has been made.






2.
To submit to the Senate the shortlists for the election of the members of the Chamber of Accounts with the favorable vote of two thirds of those present.






3.
To submit to the Senate the shortlists for the Defender of the People, their substitutes, of which there cannot be more than two, and the adjuncts, of which there may not be more than five, with the favorable vote of two thirds of those present.





Chapter II. On the Common Provisions of Both Chambers



Article 84. Quorum of sessions


In each chamber the presence of more than half of the members is necessary for the validity of the deliberations. The decisions are adopted by the absolute majority of votes, except the issues previously declared to be urgent, which in their second discussion shall be decided by two thirds of those present.



Article 85. Immunity for opinion


The members of both chambers shall enjoy immunity for the opinions that they express in the sessions.



Article 86. Protection of the legislative function


No senator or deputy may be deprived of his liberty during the legislature, without the authorization of the chamber to which he belongs, except in the case that he is apprehended in the act of committing a crime.


If a male or female legislator has been arrested, detained, or deprived in any other form of his or her liberty, the chamber to which he or she belongs, whether or not it is in session, and including one of its members, shall demand his freedom for the duration of the legislature. To this effect, the President of the Senate or of the Chamber of Deputies or a senator or deputy, according to the case, shall make a request to the Attorney General of the Republic and, if it is necessary, shall give the order to free him directly, for which all the support of the public force may be required and should be given to him.



Article 87. Reach and limits of immunity


Parliamentary immunity authorized in the previous article does not constitute a personal privilege of the legislator, but rather a prerogative of the chamber to which he belongs and does not stand in the way of the initiation of actions that proceed by law at the end of the congressional mandate. When the chamber receives a request from an appropriate judicial authority, with the goal of removing the protection of one of its members, it shall proceed in accordance with that established by its internal rules and shall decide to that effect within a maximum period of two months from the issuance of the request.



Article 88. Loss of investiture


Male and female legislators should attend the sessions of the legislatures and submit themselves to the rule of ineligibility and conflict of interest in the form and terms that the present Constitution and the internal regulations of the corresponding legislative chamber define. Those who do not comply with the preceding shall lose their investiture given political trial in accordance with the norms instituted by this Constitution and the regulations and may not run for a position in the National Congress within the ten years following his dismissal.



Article 89. Duration of the legislatures


The Chambers shall meet in ordinary form the 27th of February and the 16th of August of each year. Each legislature shall last one hundred and fifty days. The Executive Power shall be able to convoke them in an extraordinary manner.



Article 90. Directive offices of the chambers


On the 16th of August of each year the Senate and the Chamber of Deputies shall elect their respective directive offices, formed by a president, a vice president and two secretaries.







1.
The President of the Senate and of the Chamber of Deputies shall have, during the sessions, disciplinary powers and shall represent their respective chamber in all legal acts.






2.
Each chamber shall designate its officials, administrative employees, and assistants in accordance with the Law of the Administrative Civil Servants of the National Congress.






3.
Each chamber shall regulate that concerning its internal service and the handling of issues particular to it, and may, in the use of its disciplinary abilities, establish the sanctions that follow.





Article 91. Rendition of accounts of the presidents


The presidents of both chambers shall convoke their respective plenaries the first week of the month of August of every year, in order to give them a report on the legislative, administrative, and financial activities realized during the preceding period.



Article 92. Rendition of accounts of the legislators


The legislators shall render each year a report on their administration before the electors that they represent.



Chapter III. On the Powers of the National Congress



Article 93. Powers


The National Congress legislates and supervises in representation of the people. Consequently, it corresponds to it:







1.
General powers in legislative matters:









a.
To establish the taxes, tributes, or general contributions and to determine the means of their collection and investment;






b.
To be familiar with the observations that the Executive Power makes on the laws;






c.
To provide for all that concerns the conservation of monuments and the historical, cultural, and artistic patrimony;






d.
To create, modify or eliminate regions, provinces, municipalities, municipal districts, sections and expanses and to determine all that concerns their borders and organization, by the procedure regulated in this Constitution and given study that demonstrates the political, social, and economic advantages that justify the modification;






e.
To authorize the President of the Republic to declare the states of exception that this Constitution describes;






f.
In the case that the national sovereignty finds itself exposed to a grave and imminent danger, the Congress may declare that a state of national defense exists, suspending the exercise of individual rights with the exception of the rights established in article 263. If the Congress is not meeting, the President of the Republic may dictate the same provision, which will bring with it an immediate convocation of the same so it may be informed of the events and of the provisions taken;






g.
To establish the norms relative to migration and the rules on foreigners;






h.
To increase or reduce the number of appellate courts and to create or eliminate courts and to provide for all that is related to their organization and competence, given consultation with the Supreme Court of Justice;






i.
To vote annually on the Law of the General Budget of the State, as well as to approve or reject the extraordinary expenses for which the Executive Power solicits credit;






j.
To legislate on that which concerns the public debt and to approve or disapprove the credit and loans signed by the Executive Power, in accordance with this Constitution and the law;






k.
To approve or disapprove contracts submitted to it by the President of the Republic, in accordance with that provided by Article 128, number 2, section d, as well as the later corrections or modifications that alter the conditions originally established in the specified contracts at the time of their legislative authorization;






l.
To approve or disapprove the international treaties and conventions that the Executive Power endorses;






m.
To declare by law the necessity of Constitutional Reform;






n.
To grant honors to distinguished male and female citizens who have given recognized service to the nation or to humanity;






ñ.
To grant authorization to the President of the Republic to travel abroad when it is for more than fifteen days;






o.
To decide on the movement of the seat of the legislative chamber because of force majeure or because of other duly motivated circumstances;






p.
To grant amnesty for political reasons;






q.
To legislate on all matters that are not the realm of another power of the State and that are not in opposition to the Constitution;






r.
To declare itself through resolutions about problems or situations on a national or international level that are of interest for the Republic.






2.
Powers in matters of supervision and control:









a.
To approve or reject that state of collection and investment of the income that the Executive Power should present it during the first ordinary legislature of each year, taking as a base the report of the Chamber of Accounts;






b.
To safeguard the conservation and fruition of the national assets in benefit of society and to approve or reject the transfer of title of the assets of private domain of the Nation, except as provided for by Article 128, number 2, section d;






c.
To summon ministers, vice ministers, directors or administrators of autonomous and decentralized bodies of the State before the permanent commissions of Congress to edify them about the budgetary execution and the acts of their administration;






d.
To annually examine all the acts of the Executive Power and to approve them if they match with the Constitution and the law;






e.
To appoint permanent and special commissions, at the request of its members, so they may investigate whatever matter is of the public interest and render a corresponding report;






f.
To supervise all the public policies that the government and its autonomous and decentralized institutions implement, no matter their nature and reach.





Article 94. Invitations to the Chambers


The legislative chambers, as well as the permanent and special commissions that they create, may invite ministers, vice ministers, directors, and other male and female officials of the Public Administration, as well as any physical or juridical person to offer pertinent information about the matters over which they have power.



Paragraph


The unwillingness of the summoned people to appear or to render the required declarations, shall be sanctioned by the criminal courts of the Republic, with the penalty provided for by the legal provisions in force for cases of contempt of public authority, at the request of the appropriate chamber.



Article 95. Questionings


To question ministers and vice ministers, the Governor of the Central Bank and the directors or administrators of autonomous and decentralized bodies of the State, as well as those from entities that administer public funds about matters of their competence, when agreed to by the majority of the present members, at the request of at least three legislators, as well as to gather information from other public functionaries that are competent in the subject and dependents of those previously specified.



Paragraph


If the male or female official summoned does not appear without a justifiable reason or his or her declarations are considered unsatisfactory, the chambers, with the vote of two thirds of their present members, may emit a vote of censure against him or her and recommend his or her dismissal from office to the President of the Republic or to the appropriate hierarchical superior for breach of responsibility.



Chapter IV. On the Formation and Effect of the Laws



Article 96. Initiative of law


They have the right to initiative in the formation of the laws:







1.
Male or female senators and male and female deputies






2.
The President of the Republic






3.
The Supreme Court of Justice in judicial matters






4.
The Central Electoral Board in electoral matters





Paragraph


Male and female legislators who exercise the right to initiative in the formation of the laws, may sustain their motion in the other chamber. In the same manner, the others that have this right may make it in both chambers personally or through a representative.



Article 97. Popular legislative initiative


The popular legislative initiative is established through which a number of male and female citizens no less than two percent (2%) of those registered in the registry of electors, may present projects of law before the National Congress. A special law shall establish the procedure and the restrictions for the exercise of this initiative.



Article 98. Legislative discussions


All projects of law admitted in one of the chambers shall be submitted to two different discussions with an interval of one day at least between one and the other discussion. In the case that it was already declared of urgency it must be discussed in two consecutive sessions.



Article 99. Procedure between the chambers


Once a project of law has been approved in one of the chambers, it shall pass to the other for its opportune discussion, observing the same constitutional formalities. If this chamber makes changes to it, it shall return said modified project to the chamber where it began, to be made known again in unique discussion and, if said modifications are accepted, this last chamber shall send the law to the Executive Power. If they are rejected, the project shall be returned to the other chamber, and if it approves it, it shall send the law to the Executive Power. If the modifications are rejected, the project shall be considered thrown out.



Article 100. Effects of extraordinary convocations


Extraordinary convocations realized by the Executive Power to the legislative chambers, shall not have effects for the prevention of projects of law in progress.



Article 101. Promulgation and Publication


All laws approved in both chambers shall be sent to the Executive Power for their promulgation or observations. If he does not make observations about them, he shall promulgate them within ten days of receiving them, if the matter was not declared urgent, in which case he shall promulgate them within five days of receiving them, and he shall make them published within ten days from the date of the promulgation. One the constitutional period for the promulgation and publication of the laws authorized by the National Congress has passed, they shall be considered promulgated and the President of the chamber that has given them to the Executive Power shall publish them.



Article 102. Observations to the law


If the Executive Power makes observations to the law that was submitted to him, he shall return it to the chamber from which it came in the term of ten days, counting from the date on which it was received. If the matter was declared urgent, he shall make his observations in the term of five days from when it was received. The Executive Power shall submit his observations indicating the articles where they occur and the reasons that motivate the observation. The chamber that received the observations shall make them included in the agenda of the day of the next session and shall discuss the law again in one reading. If after this discussion, two thirds of the present members of said chamber approve it anew, it shall be submitted to the other chamber, and if that chamber approves it by an equal majority, it shall be definitively be considered law and it shall be promulgated and published in the periods established in Article 101.



Article 103. Period to become familiar with the observations of the Executive Power


All laws for which the Executive Power makes observations to the National Congress have a period of two ordinary legislatures to be decided, otherwise the observation will be considered accepted.



Article 104. Validity of a project of law


Projects of law that remain pending in one of the two chambers at the close of the ordinary legislature, without prejudice to that established in Article 100, follow the constitutional process in the following legislatures, until they are converted to law or rejected. When it does not occur this way, the project shall be considered as if it was not initiated.



Article 105. Inclusion in the agenda of the day


All projects of law received in a chamber, after being approved in the other, shall be included in the agenda of the day of the first session that is held.



Article 106. Extension of the legislatures


When a law is sent to the President of the Republic for its promulgation and the time that is left for the term of the legislature is less than that established in Article 102 for observations, the legislature shall remain open to become familiar with the observations, or the process shall be continued in the following legislature without prejudice to that provided in Article 103.



Article 107. Rejected project of law


The rejected projects of law in one chamber may not be presented in either of the two chambers until the following legislature.



Article 108. Headers of the laws


The bicameral laws and resolutions shall be headed: The National Congress. In the name of the Republic.



Article 109. Entry into effect of the laws


The laws, after being promulgated, shall be published in the form that the law determines and shall be given the broadest diffusion possible. They shall be obligatory once the periods for them to be considered known in all the national territory have passed.



Article 110. Non-retroactivity of the law


The law only provides for and is applied to the future. It does not have retroactive effect unless it is favorable to one who is subject to justice or completing a sentence. In no case may the public powers or the law affect or alter the juridical security derived from established situations according to a previous legislation.



Article 111. Laws of public order


The laws relative to the public order, policy and security obligate all the inhabitants of the territory and may not be diminished by individual conventions.



Article 112. Organic laws


The organic laws are those that by their nature rule the fundamental rights, the structure and organization of the public powers, the public function, the electoral rules, the rules of economic financing, the public budget, planning, and investment, the territorial organization, the constitutional proceedings, the security and defense, the matters expressly referred to by the Constitution and others of an equal nature. For their approval or modification the favorable vote of two thirds of those present in both chambers shall be required.



Article 113. Ordinary laws


The ordinary laws are those that by their nature require for their approval the absolute majority of the votes of those present in each chamber.



Chapter V. On the Rendition of Accounts to Congress



Article 114. Rendition of accounts of the President of the Republic


It is the responsibility of the President of the Republic to render his accounts annually, before the National Congress, of the budgetary, financial, and management administration that occurred in the previous year, according to that established in Article 128, number 2, section f of this Constitution, accompanied by a message that explains the macroeconomic and fiscal projections, the economic, financial, and social results expected and the principal priorities that the government proposed to execute within the Law of the General Budget of the State approved for the year in course.



Article 115. Regulation of procedures of control and supervision


The law shall regulate the procedures required for the two legislative chambers for examination of the reports of the Chamber of Accounts, examination of the acts of the Executive Power, invitations, questionings, political trial and the other mechanisms of control established by this Constitution.



Article 116. Rendition of report of the Defender of the People


The Defender of the People shall render to the National Congress the annual report of his activities, no more than thirty days before the close of the first ordinary legislature.



Chapter VI. On the National Assembly and the Joint Meeting of Both Chambers



Article 117. Conformation of the National Assembly


The Senate and the Chamber of Deputies shall hold their sessions separately, except when the National Assembly meets.



Article 118. Quorum of the National Assembly


The chambers shall meet in National Assembly in the cases indicated in this Constitution, more than half of the members of each chamber must be present. Their decisions shall be made by absolute majority of votes, except when they are convoked to reform the Constitution.



Article 119. Directive Office of the National Assembly


The National Assembly or the Joint Meeting of both chambers is ruled by their rules of organization and functioning. In both cases, the President of the Senate shall assume the presidency, the President of the Chamber of Deputies shall assume the vice presidency, and the secretariat shall be assumed by the secretaries of each chamber.


In the case of the temporary or definitive absence of the male or female President of the Senate and while his substitute has not been elected by said Legislative Chamber, the male or female President of the Chamber of Deputies shall preside over the National Assembly or the Joint Meeting.


In the case of the temporary or definitive absence of the male or female President of both chambers, the male or female Vice President of the Senate, and in his absence, the male or female Vice President of the Chamber of Deputies shall preside over the National Assembly or Joint Meeting.



Article 120. Powers of the National Assembly


It is the responsibility of the National Assembly:







1.
To be familiar with and to decide over constitutional reforms, acting in this case as National Review Assembly.






2.
To examine the acts of election of the male or female President and of the male or female Vice President of the Republic.






3.
To declare the male or female President and Vice President of the Republic, to receive their oath and to accept or reject their resignation.






4.
To exercise the functions that the present Constitution and the organic rules give them.





Article 121. Joint meeting of the chambers


The chambers meet jointly in the following cases:







1.
To receive the message and the rendition of accounts of the male or female President of the Republic and the reports of the ministries






2.
To celebrate acts that are commemorative or a matter of protocol.





Title IV. On the Executive Power



Chapter I. On the President and Vice President of the Republic



Section I. General Provisions



Article 122. President of the Republic


The Executive Power is exercised in the name of the people by the male or female President of the Republic, in his or her condition as head of State and of government in accordance with that provided by this Constitution and the law.



Article 123. Requirements to be the President of the Republic


In order to be President of the Republic, one is required:







1.
To be Dominican by birth or origin






2.
To have reached thirty years of age






3.
To be in full exercise of civil and political rights






4.
To not be in active military or police service for at least the three years prior to the presidential elections





Article 124. Presidential election


The Executive Power is exercised by the male or female President of the Republic, who shall be elected every four years by direct vote. The male or female President of the Republic may opt for a second consecutive constitutional term and may never again run for the same office or the Vice Presidency of the Republic.



Article 125. Vice President of the Republic


There shall be a male or female Vice President of the Republic, elected jointly with the President in the same form and for an equal period. In order to be Vice President of the Republic the same conditions are required as to be President.



Article 126. Swearing in of the President and of the Vice President of the Republic


The President and Vice President of the Republic elected in general elections shall give an oath of office the 16th of August following their election, the date on which the term of the exiting authorities ends. Consequently:







1.
When the President of the Republic cannot swear the oath due to finding himself outside of the country, sickness, or for any other cause for force majeure, the Vice President of the Republic shall be sworn in, who shall exercise for the interim the office of the President of the Republic, and in his absence, the President of the Supreme Court of Justice. Once the reason that has impeded the President or the Vice President from assuming their offices has ended, they shall be sworn in and shall enter their offices immediately.






2.
If the elected President of the Republic is absent in a definitive form without being sworn into office, and this absence is recognized to be so by the National Assembly, the Vice President elect of the Republic shall serve as his substitute and in his absence, it shall proceed in the earlier indicated manner.





Article 127. Oath


The male or female President and the male or female Vice President elect of the Republic, before entering office, shall give before the National Assembly the following oath: “I swear before God and before the people, by the Country and by my honor, to fulfill and make fulfilled the Constitution and the laws of the Republic, to protect and defend its independence, to respect the rights and the liberties of the male and female citizens and to faithfully fulfill the duties of my office.



Section II. On the Powers



Article 128. Powers of the President of the Republic


The male or female President of the Republic directs the internal and exterior policy, the civil and military administration, and is the supreme authority of the Armed Forced, the National Police, and the other bodies of security of the State.







1.
In his condition as Chief of State it is his responsibility:









a.
To preside over the solemn acts of the Nation






b.
To Promulgate and make public the laws and resolutions of the National Congress and to watch for their faithful execution. To expedite decrees, rules, and instructions when it is necessary.






c.
To appoint or dismiss the members of the military and police jurisdictions






d.
To make and sign international treaties and conventions and to submit them for the approval of the National Congress, without which they will neither be valid nor carry obligations for the Republic.






e.
Provide, in accordance with the law, for that which concerns the Armed Forces as well as the National Police, to order them himself or through an appropriate ministry, always maintaining his supreme command. To decide the contingent of the same and to provide them for public service ends.






f.
To take necessary measures to provide for and guarantee the legitimate defense of the Nation, in case of actual or imminent armed attack on the part of a foreign nation or external powers, with the duty of informing the National Congress of the adopted provisions and soliciting the declaration of a State of Defense if it proceeds






g.
To declare, it the National Congress does not find itself meeting, states of exception in accordance with the provisions given in Articles 262 to 266 of this Constitution.






h.
To adopt necessary provisional measures of police and security in the case of the violation of the provisions of Article 62, number 6, of this Constitution that disrupt or threaten the public order, the security of the State, the regular functioning of public services or public use, or impede the development of economic activities and do not constitute facts given in Articles 262 to 266 of this Constitution.






i.
To provide, in accordance with the law, all that is related to the aerial, marine, river, land, military, and police in matters of national security, with the studies previously realized by the ministries and their administrative departments.






j.
To grant pardons on the 27th of February, 16th of August, and 23rd of December of each year, in accordance with the law and international conventions.






k.
To arrest or expel, in accordance with the law, foreigners whose activities are or could be detrimental to the public order or the national security.






l.
To prohibit, when it is good for the public interest, the entry of foreigners into the national territory.






2.
In his condition as Chief of Government he has the ability:









a.
To appoint ministers and vice ministers and other public officials that occupy offices of free appointment or whose appointment is not attributed to any other body of the State recognized by this Constitution or the law, as well as to accept their resignation and to remove them.






b.
To appoint the male and female heads of the autonomous and decentralized organs and bodies of State, as well as to accept their resignations and to remove them, in accordance with the law.






c.
To change the location of his official residence when he judges it necessary.






d.
To make contracts, submitting them for approval to the National Congress when they have provisions related to damage caused to national revenue, to the transfer of title of assets of the State, to the termination of loans or when they stipulate exemptions to taxes in general, in accordance with the Constitution. The maximum amount for said contracts and exemptions that may be endorsed by the President of the Republic without congressional approval shall be two hundred minimum salaries of the public sector.






e.
To safeguard the good collection and faithful investment of the national revenue






f.
To deposit before the National Congress, at the beginning of the first ordinary legislature on the 27th of February of each year, the reports of the ministries and to render the accounts of his administration of the prior year.






g.
To submit to the National Congress, no later than the first of October of every year, the Project of Law of the General Budget of the State for the following year.






3.
As Chief of Sate and of Government, it is his responsibility:









a.
To appoint, with the approval of the Senate of the Republic the accredited ambassadors abroad and the chiefs of permanent missions before international bodies, as well as to appoint the other members of the diplomatic corps, in accordance with the Law of Foreign Service, to accept their resignations and to remove them.






b.
To direct diplomatic negotiations and to receive foreign Chiefs of State and their representatives.






c.
To grant or deny authorization to Dominican citizens that they may exercise public duty or office for international governments or organizations in the Dominican territory and that they may accept and use awards and titles granted by foreign governments.






d.
To authorize or deny authorization to city councils to sell title to real estate and to approve or not the contracts that they make, when they are made in the guarantee of real estate or municipal revenues.






e.
The other powers provided for in the Constitution and the law.





Section III. On the Presidential Succession



Article 129. Presidential succession


The presidential succession shall be ruled by the following norms:







1.
In case of the temporary absence of the President of the Republic, the Vice President of the Republic shall assume the Executive Power.






2.
In case of the definitive absence of the President of the Republic, the Vice President shall assume the Presidency of the Republic for the time that remains before the end of the presidential term.






3.
In the definitive absence of both, the President of the Supreme Court of Justice shall assume the Executive Power for the interim, who, within the fifteen days that follow the date of having assumed that office, shall convoke the National Assembly so that they may meet within the fifteen following days and elect the new President and Vice President of the Republic, in a session that may not be ended or be declared in recess until the election has taken place.






4.
In the case that, for any circumstance, such a convocation cannot be made, the National Assembly shall meet in full right, immediately, to achieve the election in the previously indicated manner.






5.
The election shall be made through the favorable vote of more than half of the present assembly members.






6.
The substitutes for the President and Vice President of the Republic shall be chosen from the shortlists that the superior body of the political party that elected them presents to the National Assembly, in accordance with their statutes, in the period given in number 3 of this article. Once the period has run without the party having presented the shortlists, the National Assembly shall realize the election.





Article 130. Vice Presidential succession


In case of the definitive absence of the Vice President of the Republic, before or after his swearing in, the President of the Republic, in a period of thirty days, shall present a shortlist to the National Assembly for his election. Once the period has passed without the President having presented a shortlist, the National Assembly shall realize the election.



Section IV. Special Provisions



Article 131. Authorization to travel abroad


The male or female President of the Republic may not travel abroad for more than fifteen days without the authorization of the National Congress.



Article 132. Resignation


The male or female President and Vice President of the Republic may only resign before the National Assembly.



Article 133. Immunity and deprivation of liberty


Without prejudice to that provided for in Article 80, number 1 of this Constitution, the male or female President and the Vice President of the Republic, elect or in office, may not be deprived of their liberty.



Chapter II. On the Ministries



Article 134. Ministries of State


For the handling of the matters of government there shall be ministries that are created by law. Each ministry shall be headed by one minister and shall have the vice ministers that are considered necessary for the handling of their affairs.



Article 135. Requirements to be a minister or vice minister


In order to be a minister or vice minister, one is required to be a male or female Dominican in full exercise of civil and political rights and to have reached the age of twenty-five years. Naturalized people may only be ministers or vice ministers ten years after having acquired Dominican nationality. Ministers and vice minister may not exercise any professional or commercial activity that could create conflicts of interest.



Article 136. Powers


The law shall determine the powers of ministers and vice ministers.



Section I. On the Council of Ministers



Article 137. Council of Ministers


The Council of Ministers is the organ of coordination of the general affairs of the government and has as its end to organize and accelerate the handling of the aspects of the Public Administration in benefit of the general interests of the Nation and in service of the citizenry. It shall be formed by the President of the Republic, who shall preside over it, the Vice President, and the ministers.



Chapter III. On the Public Administration



Article 138. Principles of the Public Administration


The Public Administration is subject in its conduct to the principles of efficiency, hierarchy, objectivity, equality, transparency, economy, publicity, and coordination, with full submission to the juridical set of laws of the State. The law shall regulate:







1.
the rules of the public officers, the access to public office in accordance to the merit and ability of the candidates, specialized education and training, the rule of conflicts of interest of the officials that ensure their impartiality in the exercise of the functions legally conferred.






2.
The procedure through which resolutions and administrative acts must be produced, guaranteeing the audience of interested people, with the exceptions that the law establishes.





Article 139. Control of legality of the Public Administration


The courts shall control the legality of the conduct of the Public Administration. The citizenry can demand this control through the procedures established by law.



Article 140. Regulation for the increase of remunerations


No public institution or autonomous entity that manages public funds shall establish norms or provisions that tend to increase the remuneration or benefits of its administrators or executives, but rather for a period following that for which they were elected or appointed. The inobservance of this provision shall be sanctioned in accordance with the law.



Section I. On the Autonomous and Decentralized Bodies of the State



Article 141. Autonomous and decentralized bodies


The law shall create autonomous and decentralized bodies in the State, provided with juridical character, with administrative, financial, and technical autonomy. These bodies shall be assigned to the sector of the administration that is compatible with their activities, under the watch of the male or female head minister of the sector. The law and the Executive Power shall regulate the policies of non-concentration of the services of the public administration.



Section II. On the Statute of Public Office



Article 142. Public Office


The Statute of Public Office is a rule of public right based on the merit and professionalization for an efficient management and accomplishment of the essential functions of the State. This statute shall determine the form of entering, ascent, evaluation of work, permanence, and separation of the public servant from his role.



Article 143. Statutory rule


The law shall determine the statutory rule required for the professionalization of the different institutions of the Public Administration.



Article 144. Rule of compensation


No official or employee of the State may take on, in a simultaneous manner, more than one paid office, except for teaching. The law shall establish the methods of compensation of male and female officials and employees of the State, in accordance with criteria of merit and characteristic of their giving service.



Article 145. Protection of Public Office


The dismissal of public servants that belong to the Administrative Career in violation of the rule of Public Office shall be considered an act contrary to the Constitution and the law.



Article 146. Prohibition of corruption


All forms of corruption in the organs of the State are condemned. Consequently:







1.
All persons who extract public funds or who, taking advantage of their positions within the organs and bodies of the State, its autonomous offices or institutions, obtains for himself or for third parties economic advantage, shall be penalized.






2.
In equal manner, a person who gives advantages to his associations, family, allies, friends or relationships shall be penalized.






3.
In accordance with that provided by law, sworn declarations of assets of male and female public officials, who always have the responsibility of proving the origin of their assets, before and after having terminated their office or at the request of the appropriate authority.






4.
To people who have been condemned for crimes of corruption the penalty of civic degradation shall be applied, and restitution for that they took in an illegal manner shall be required.






5.
The law may provide for periods of statute of limitations of longer duration than that which is ordinary for cases of crimes of corruption and a restrictive regimen of procedural benefits.





Section III. On Public Services



Article 147. Objective of public services


Public services are meant to satisfy the necessities of collective interest. They shall be declared by law. Consequently:







1.
The State guarantees access to public services of quality, directly or by delegation, through concession, authorization, association in participation, transfer of actionable property or other contractual modality, in accordance with this Constitution and the law.






2.
Public services given by the State or by individuals, the legal or contractual modalities, must respond to the principles of universality, accessibility, efficiency, transparency, responsibility, continuity, quality, reasonability, and equity of price.






3.
The regulation of public services is the exclusive role of the State. The law may establish that the regulation of those services and other economic activities is found under the charge of bodies created for those ends.





Section IV. On the Civil Responsibility of Public Entities, their Officials or Agents



Article 148. Civil responsibility


Juridical persons of public right and their officials or agents shall be responsible, jointly and mutually, in accordance with the law, for damages and prejudices occasioned on physical or juridical persons for an anti-juridical administrative action or omission.



Title V. On the Judicial Power



Article 149. Judicial power


Justice is administered for free, in the name of the Republic, by the Judicial Power. This power is exercised by the Supreme Court of Justice and the other courts created by this Constitution and the law.



Paragraph I


The judicial function consists of administering justice in order to decide on conflicts between physical and moral people, in private or public right, in all types of processes, judging and making judgments executed. Its exercise is the responsibility of the courts and the judgments determined by law. The Judicial Power enjoys functional, administrative, and budgetary autonomy.



Paragraph II


The courts shall not exercise more functions than those granted to them by the Constitution and the law.



Paragraph III


All decisions emanating from a court may be appealed before a superior court, subject to the conditions and exceptions established by law.



Article 150. Judicial career


The law shall regulate the juridical statute of the judicial career, the income, education, ascent, promotion, disassociation, and retirement of the judge, in accordance with the principles of merit, ability, and professionalism, as well as the regime of retirements and pensions of judges, officials, and employees of the judicial order.



Paragraph I


The law also shall regulate the National School of Judiciary, which shall have as its function the initial education of males and females who aspire to be judges, assuring their technical training.



Paragraph II


In order to be appointed judge of the Judicial Power, all those who aspire must submit themselves to a public competition on merits through the system of enrollment in the National School of Judiciary to the effect that the law establishes and have satisfactorily passed the program of education of said school. Only the members of the Supreme Court of Justice who are freely elected are exempt of these requirements.



Article 151. Independence of the Judicial Power


Male and Female judges who are members of the Judicial Power are independent, impartial, responsible, and fixed and are subject to the Constitution and the laws. They may not be removed, separated, suspended, transferred or retired, except for any of the established causes and with the guarantees given in the law.







1.
the law shall establish the regime of responsibility and rendition of accounts of judges and officials of the Judicial Power. Service in the Judicial Power is incompatible with any other public or private office, except that of teacher. Its members may not choose any elective public role nor may they participate in party political activities.






2.
The age of obligatory requirement for judges of the Supreme Court of Justice is seventy-five years. For the other judges, officials, and employees of the Judicial Power, it shall be established in accordance with the law that rules the matter.





Chapter I. On the Supreme Court of Justice



Article 152. Integration


The Supreme Court of Justice is the superior jurisdictional organ of all the judicial bodies. It is integrated by no less than 16 judges and it may meet, deliberate, and be absent validly with the quorum determined by the law that establishes its organization. It shall be divided into chambers, in accordance with the law.



Article 153. Requirements


In order to be a male or female judge of the Supreme Court of Justice, one is required:







1.
To be a male or female Dominican by birth or origin and to have reached more than thirty-five years of age.






2.
To find oneself in full exercise of the civil and political rights.






3.
To be a bachelor or doctor in law.






4.
To have practiced the profession of lawyer or university professor of law for at leave twelve years, or to have exercised for the same time period the office of judge within the Judicial Power or of representative of the Public Ministry. These periods may accumulate.





Article 154. Powers


It is the exclusive responsibility of the Supreme Court of Justice, without prejudice to the other powers that the law confers it:







1.
To come to learn, in the only instance, the criminal cases against the President and the Vice President of the Republic, senators, deputies, judges of the Supreme Court of Justice, the Constitutional Tribunal, ministers and vice ministers, the Attorney General of the Republic, judges and attorney generals of the appellate or equivalent courts, judges of superior courts of the lands, of the superior administrative courts and of the Superior Electoral Tribunal, the Defender of the People, members of the Diplomatic Corps and chiefs of accredited missions abroad, members of the Central Electoral Board, of the Chamber of Accounts, and of the Monetary Board.






2.
To come to learn the legal appeals in accordance with the law.






3.
To come to learn, as last resort, the cases whose first instance of knowledge are the responsibility of the appellate courts and their equivalents.






4.
To appoint, in accordance with the Law of the Judicial Career, the judges of the appellate courts or their equivalents, of the courts of first instance or their equivalents, the judges of instruction, judges of peace and their substitutes, judges of any other courts of the Judicial Power created by the Constitution and the laws.





Chapter II. On the Council of the Judicial Power



Article 155. Integration


The Council of the Judicial Power shall be integrated in the following form:







1.
The President of the Supreme Court of Justice, who shall preside over it.






2.
A Judge of the Supreme Court of Justice, elected by the full membership of the same.






3.
A Judge of the Appellate Court or its equivalent, elected by his peers.






4.
A Judge of First Instance or its equivalent, elected by his peers.






5.
A Judge of Peace or its equivalent, elected by his peers.





Paragraph I


The members of this council, with the exception of the Supreme Court of Justice, shall remain in these offices for five years, shall cease in the exercise of their jurisdictional functions while they are members of said council and may not opt for a new period on the council.



Paragraph II


The law shall define the functioning and organization of this council.



Article 156. Functions


The Council of the Judicial Power is the permanent organ of administration and discipline of the Judicial Power. It shall have the following functions:







1.
To present to the full Supreme Court of Justice the male or female candidate for appointment, determination of hierarchy and ascent of the judges of the different courts of the Judicial Power, in accordance with the law.






2.
The financial and budgetary administration of the Judicial Power.






3.
Disciplinary control over judges, officials, and employees of the Judicial Power with the exception of the members of the Supreme Court of Justice.






4.
The application and execution of the instruments of evaluation of the work of the judges and administrative personnel who depend on the Judicial Power.






5.
The other functions that the law confers upon it.






6.
The creation of the administrative offices of the Judicial Power;






7.
The appointment of all the functionaries and employees that depend on the Judicial Power;






8.
The other functions conferred by law.





Chapter III. On the Judicial Organization



Section I. On the Appellate Courts



Article 157. Appellate Courts


There will be appellate courts and their equivalents that the law determines, as well as the number of judges that should compose it and its territorial responsibilities.



Article 158. Requirements


In order to be a judge of a Court of Appeals, one is required:







1.
To be a male or female Dominican.






2.
To find oneself in full exercise of the civil and political rights.






3.
To be a bachelor or doctor of Law.






4.
To belong to the judicial career and to have acted as a judge of First Instance during the time period determined by law.





Article 159. Powers


The powers of the appellate courts are:







1.
To come to learn the appeals and sentences, in accordance with the law.






2.
To come to learn in the first instance of criminal cases against judges of first instance or their equivalents, district attorneys, heads of autonomous and decentralized organs and bodies of the State, provincial governors, mayors of the National District and of the municipalities.






3.
To come to know the other matters that the laws determine.





Section II. On the Courts of First Instance



Article 160. Courts of first instance


There shall be court of first instance or their equivalents, with the number of judges and the territorial responsibilities that the law determines.



Article 161. Requirements


In order to be a judge of first instance, one is required:







1.
To be a male or female Dominican.






2.
To find oneself in full exercise of the civil and political rights.






3.
To be a bachelor or doctor of Law.






4.
To belong to the judicial career and to have worked as a Judge of Peace during the time period determined by law.





Section III. On Courts of Peace



Article 162. Courts of Peace


The law shall determine the number of courts of peace or their equivalents, their powers, territorial responsibilities and the form in which they shall be organized.



Article 163. Requirements


In order to be a judge of peace, one is required:







1.
To be a male or female Dominican.






2.
To find oneself in full exercise of the civil and political rights.






3.
To be a bachelor or doctor of Law.





Chapter IV. On Specialized Jurisdictions



Section I. On Contentious Administrative Jurisdiction



Article 164. Integration


The Contentious Administrative Jurisdiction shall be integrated by superior administrative courts and contentious administrative courts of first instance. Their powers, integration, location, territorial responsibilities, and proceedings shall be determined by the law. The superior courts may divide themselves into chambers and their decisions are susceptible to appeal.



Paragraph I


The male and female judges of the superior administrative courts shall meet the same requirements demanded of the judges of appellate courts.



Paragraph II


The male and female judges of the contentious administrative courts shall meet the same requirements demanded of the judges of first instance.



Article 165. Powers


The following are powers of the superior administrative courts, without prejudice to the others provided by law:







1.
To come to learn the recourses against the decisions in administrative, tax, financial, and municipal matters of any contentious administrative court of first instance, or that essentially has this character.






2.
To come to learn the contentious recourses against the acts, conduct, and provisions of administrative authorities contrary to Law as a consequence of the relationships between the Administration of the State and individuals, if they are not known by the contentious administrative court of first instance.






3.
To come to learn and to resolve in first instance or in appeal in accordance with law, the contentious administrative actions that are born of conflicts emerging between the Public Administration and its officials and civil employees.






4.
The other powers conferred by law.





Article 166. General Administrative Attorney


The Public Administration shall be permanently represented before the Contentious Administrative Jurisdiction by the General Administrative Attorney and, if it proceeds, by the lawyers that he appoints. The General Administrative Attorney shall be appointed by the Executive Power. The law shall regulate that representation of the other organs and bodies of the State.



Article 167. Requirements


The General Administrative Attorney must meet the same conditions required to be the Attorney General of the Appellate Court.



Section II. Specialized Jurisdictions



Article 168. Specialized jurisdictions


The law shall provide for the creation of specialized jurisdictions when they are required for reasons of public interest or of efficiency of service for the treatment of other matters.



Chapter V. On the Public Ministry



Article 169. Definition and functions


The Public Ministry is the organ of the system of justice that is responsible for the formulation and implementation of the policy of the State against criminality, directs criminal investigation and exercises public action in representation of society.



Paragraph I


In the exercise of its functions, the Public Ministry shall guarantee the fundamental rights that belong to male and female citizens, shall promote the alternative resolution of disputes, shall provide for the protection of victims and witnesses and shall defend the public interest guarded by the law.



Paragraph II


The law shall regulate the functioning of the penitentiary system under the direction of the Public Ministry or another body constituted in this effect.



Article 170. Autonomy and principles of action


The Public Ministry enjoys functional, administrative, and budgetary autonomy. It exercises its function in accordance to the principles of legality, objectivity, unity of action, hierarchy, indivisibility, and responsibility.



Section I. On Integration



Article 171. Appointment and requirements


The President of the Republic shall appoint the Attorney General of the Republic and half of the adjunct attorneys. In order to be Attorney General of the Republic or adjunct, one must have the same requirements as to be judge of the Supreme Court of Justice. The law shall provide the form of appointment of the other members of the Public Ministry.



Article 172. Integration and conflicts of interest


The Public Ministry is formed by the Attorney General of the Republic, who directs it, and by the other male and female representatives established by law.



Paragraph I


The Public Ministry shall be represented before the Supreme Court of Justice by the Attorney General of the Republic and by the male and female adjunct attorneys, in accordance with the law. Its representation before the other judicial instances shall be provided for by law.



Paragraph II


The office of representative of the Public Ministry is incompatible with any other public or private office, except that of teacher, and while remaining in the exercise of his office, one may not opt for any public elective role or participate in party political activities.



Section II. On the Career of Public Ministry



Article 173. Career system


The Public Ministry is organized in accordance with the law, which regulates its non-removability, disciplinary regime and the other precepts that rule its actions, its educational school and its organs of government, guaranteeing the permanence of its career members until seventy-five years.



Section III. On the Superior Council of the Public Ministry



Article 174. Integration


The organ of internal government of the Public Ministry is the Superior Council of the Public Ministry, which shall be integrated in the following manner:







1.
The Attorney General of the Republic, who shall preside over it.






2.
An Adjunct Attorney of the Attorney General of the Republic, elected by his peers.






3.
A General Attorney of the Appellate Court elected by his peers






4.
A Fiscal Attorney or his equivalent elected by his peers






5.
A Supervisor elected by his peers.





Paragraph


The law shall define the functioning and organization of this council.



Article 175. Functions


The functions of the Superior Council of the Public Ministry are the following:







1.
To direct and administer the system of the career of the Public Ministry






2.
The financial and budgetary administration of the Public Ministry






3.
To exercise disciplinary control over representatives, officials, and employees of the Public Ministry, with the exception of the Attorney General of the Republic.






4.
To formulate and apply the instruments of evaluation of the representatives of the Public Ministry and of the administrative personnel who form it.






5.
To transfer representatives of the Public Ministry, provisionally or definitively, from one jurisdiction to another when it is necessary and useful to the service, with the conditions and guarantees given in the law, with the exception of the male and female adjunct attorneys and the Attorney General of the Republic






6.
To create administrative roles when they are necessary so that the Public Ministry may fulfill the powers that this Constitution and the laws confer unto it.






7.
The other functions that the law confers unto it.





Chapter VI. On the Public Defense and Free Legal Assistance



Article 176. Public defense


The service of Public Defense is an organ of the system of justice equipped with administrative and functional autonomy, which has as its ends guaranteeing the effective guardianship of the fundamental right to defense in the different areas of its power. The service of Public Defense shall be offered in all the national territory attending to the criteria of lack of payment, easy access, equality, efficiency, and quality, for people charged that for whatever reason are not represented by a lawyer. The Law of Public Defense shall rule the functioning of this institution.



Article 177. Free legal assistance


The State shall be responsible for organizing programs and services of free legal assistance in favor of people who lack economic resources to obtain judicial representation of their interests, particularly for the protection of the right of victims, without prejudice to the powers that correspond to the Public Ministry in the realm of the criminal process.



Title VI. On the National Council of the Magistrature



Article 178. Integration


The National Council of the Magistrature shall be integrated by:







1.
The President of the Republic, who shall preside over it and, in his absence, by the Vice President of the Republic






2.
The President of the Senate






3.
A male or female senator chosen by the Senate who belongs to the party of block of parties different from that of the President of the Senate and who holds representation of the second majority.






4.
The President of the Chamber of Deputies






5.
A male or female deputy chosen by the Chamber of Deputies who belongs to the party or block of parties different from that of the President of the Chamber of Deputies and who holds the representation of the second majority






6.
The President of the Supreme Court of Justice






7.
A male or female magistrate of the Supreme Court of Justice chosen by the same, who shall serve as secretary.






8.
The Attorney General of the Republic.





Article 179. Functions


The National Council of the Magistrature shall have the following functions:







1.
To appoint the judges of the Supreme Court of Justice






2.
To appoint the judges of the Constitutional Court






3.
To appoint the judges of the Superior Electoral Court and their substitutes






4.
To evaluate the work of the judges of the Supreme Court of Justice





Article 180. Criteria for choosing


The National Council of the Magistrature at forming the Supreme Court of Justice must select three fourths of its members from judges that belong to the system of judicial career and the remaining quarter shall be chosen from professionals of law, academics or members of the Public Ministry.



Paragraph I


The National Council of Magistrature, at appointing the male and female judges of the Supreme Court of Justice, shall provide which of them shall occupy the presidency and shall appoint first and second substitutes to replace the President in case of absence or impediment. The President and his substitutes shall exercise these functions for a period of seven years, at the end of which, and given evaluation of their work realized by the National Council of Magistrature, may be elected for a new period.



Paragraph II


In case of a lack of judge invested with the qualities expressed above, the National Council of Magistrature shall appoint a new judge with equal quality or assign it to another of the judges of the Supreme Court of Justice.



Article 181. Evaluation of work


The judges of the Supreme Court of Justice shall be subject to evaluation of their work at the end of seven years from their election, by the National Council of the Magistrature. In cases in which the National Council of the Magistrature decides it pertinent to separate a judge from his office, it must support its decision in the motives contained in the law that rules the subject.



Article 182. Selection of judges of the Constitutional Court


The National Council of the Magistrature, at the forming the Constitutional Court, shall provide which one of them shall occupy the presidency and shall appoint first and second substitutes to replace the President in case of absence or impediment.



Article 183. Selection of the judges of the Superior Electoral Court


The National Council of Magistrature, at appointing the judges and their substitutes of the Superior Electoral Court, shall appoint which of them shall occupy the presidency.



Title VII. On Constitutional Control



Article 184. Constitutional Court


There shall be a Constitutional Court to guarantee the supremacy of the Constitution, the defense of the constitutional order and the protection of fundamental rights. Its decisions are definitive and irrevocable and constitute binding precedents for the public powers and all the organs of the State. It shall enjoy administrative and budgetary autonomy.



Article 185. Powers


The Constitutional Court shall be responsible for knowing in sole instance:







1.
Direct actions of unconstitutionality against the laws, decrees, rules, resolutions and ordinances at the instance of the President of the Republic, of one third of the members of the Senate or of the Chamber of Deputies and any person with legitimate and juridically protected interest.






2.
The preventative control of international treaties before their ratification by the legislative organ.






3.
Conflicts of responsibility between the public powers at the instance of one of their heads.






4.
Any other matter that the law provides.





Article 186. Integration and decisions


The Constitutional Court shall be integrated by thirteen members and its decisions shall be adopted with a majority qualified by nine or more of its members. The judges that have cast a dissident vote may make their motivations known in the adopted decision.



Article 187. Requirements and renewal


In order to be a judge of the Constitutional Court, the same conditions demanded for judges of the Supreme Court are required. Its members shall not be removable during the time of their mandate. The condition of judge may only be lost by death, resignation, or dismissal for grave errors in the exercise of one’s functions, in which case a person may be appointed to complete the period.



Paragraph


The judges of this court shall be appointed for a sole period of nine years. They may not be reelected, except those who have occupied the office for a period less than five years as replacements. The composition of the Court shall be renewed in a gradual manner every three years.



Article 188. Diffuse control


The courts of the Republic shall know the pleadings of constitutionality in the matters submitted for their review.



Article 189. Regulation of the Court


The law shall regulate the constitutional proceedings and that relative to the organization and the functioning of the Constitutional Court.



Title VIII. On the Defender of the People



Article 190. Autonomy of the Defender of the People


The Defender of the People is an independent authority in his functions and with administrative and budgetary autonomy. He is obligated exclusively to the mandate of this Constitution and the laws.



Article 191. Essential functions


The essential function of the Defender of the People is to contribute to safeguard the fundamental rights of people and the collective and diffuse interests established in this Constitution and the law, in case of their being violated by officials or organs of the State, by lenders of public or individual services that affect collective and diffuse interests. The law shall regulate that which is related to its organization and functioning.



Article 192. Election


The Defender of the People and his adjuncts shall be appointed by the Senate for a period of six years, from shortlists proposed by the Chamber of Deputies and shall remain in the role until they are substituted. The Chamber of Deputies shall choose the shortlists in an ordinary legislature prior to the completion of the term of the mandate of the appointed and shall submit them before the Senate in a period that shall not exceed the fifteen days following its approval. The Senate of the Republic shall effectuate the election before the thirty following days.



Paragraph


Once the periods have ended without the Chamber of Deputies having chosen and presented the shortlists, the same shall be chosen and presented to the Senate by the Full Supreme Court of Justice. If it is the Senate that does not effectuate the election in the given period, the Supreme Court of Justice shall elects from the shortlists presented by the Chamber of Deputies.



Title IX. On the Ordering of the Territory and the Local Administration



Chapter I. On the Organization of the Territory



Article 193. Principles of territorial organization


The Dominican Republic is a unitary State whose territorial organization has as its ends favoring its integral and equilibrated development and that of its inhabitants, compatible with its needs and with the preservation of its natural resources, of its national identity, and its cultural values. The territorial organization shall be made in accordance with the principles of unity, identity, political, administrative, social and economic rationality.



Article 194. Plan of territorial ordering


The formulation and execution, through law, of a plan of territorial ordering that ensures the efficient and sustainable use of the natural resources of the Nation, in accordance with the necessity of adaptation to climate change, is a priority of the State,



Article 195. Territorial delimitation


Through the organic law the name and limits of the regions shall be determined, as well as the provinces and municipalities in which it is divided.



Chapter II. On Local Administration



Section I. On the Regions and Provinces



Article 196. The region


The region is the basic unit for the articulation and formulation of the public policies in the national territory. The law shall define all that is related to their responsibilities, composition, organization and functioning and shall determine the number of these.



Paragraph


Without prejudice to the principle of solidarity, the State shall procure the reasonable equilibrium of the public investment in the different geographical demarcations in a manner that is proportional to the support of these to the national economy.



Article 197. The province


The province is the intermediary political demarcation in the territory. It is divided in municipalities, municipal districts, sections and regions. The law shall define all that related to its composition, organization and functioning and shall determine the number of them.



Article 198. Civil Governor


The Executive Power shall appoint in each province a civil governor, who shall be his representative in this demarcation. In order to be civil governor one must be a male or female Dominican, older than twenty-five years of age, and be in full exercise of the civil and political rights. His powers and duties shall be determined by the law.



Section II. On the Regime of the Municipalities



Article 199. Local administration


The National District, the municipalities and municipal districts constitute the base of the local political administrative system. They are juridical persons of Public Right, responsible for their actions, enjoy their own patrimony, budgetary autonomy, with normative and administrative power and the power of the use of their land, fixed in express manner by the law and subject to the power of supervision of the State and to the social control of the citizenry, in the terms established by this Constitution and the laws.



Article 200. Municipal taxes


The town councils may establish taxes in the area of their demarcation that in an express manner the law establishes, provided that the same never interfere with the national taxes, with the inter-municipal commerce or exportation or with the Constitution or the laws. It is the responsibility of the appropriate courts to come to know the disputes that arise on this topic.



Article 201. Local governments


The government of the National District and that of the municipalities shall each be in charge of the town council, constituted by two organs complementary to each other, the Council of Aldermen and the Mayor’s Office. The Council of Aldermen is an exclusively normative, regulatory, and supervisory organ integrated by male and female aldermen. They shall have substitutes. The Mayor’s Office is the executive organ headed by a male or female mayor, whose substitute shall be called the male or female vice mayor.



Paragraph I


The government of the municipal districts shall be in charge of a District Board, integrated by a male or female director who shall act as executive organ and a Board of Chairpersons with normative, regulatory, and supervisory functions. The male or female director shall have a substitute.



Paragraph II


The political regional, provincial or municipal parties or groups shall make the presentation of candidates to the municipal and municipal district elections for male or female mayor, male or female aldermen, male or female directors and their substitutes, as well as the chairpersons, in accordance with the Constitution and the laws that rule the subject. The number of aldermen and their substitutes shall be determined by the law, in proportion to the number or inhabitants, in no case may they be less than five for the National District and the municipalities and never less than three for the municipal districts. They shall be elected every four years by the people of their jurisdiction in the form established by law.



Paragraph III


Naturalized persons with more than five years of residency in a jurisdiction may occupy said offices, in the conditions prescribed by law.



Article 202. Local representatives


The male or female mayors of the National District, of the municipalities, as well as the male and female directors of the municipal districts are the legal representatives of the town councils and the municipal boards. Their powers and abilities shall be determined by law.



Section III. Direct Mechanisms of Local Participation



Article 203. Referendum, plebiscites and normative municipal initiative


The Organic Law of Local Administration shall establish the spheres, requirements and conditions for the exercise of the referendum, plebiscite, and normative municipal initiative with the purpose of strengthening the development of democracy and local administration.



Chapter III. On Decentralized Administration



Article 204. Transfer of responsibilities to the municipalities


The State shall promote the transfer of responsibilities and resources towards the local governments, in accordance with this Constitution and the law. The implementation of these transfers shall bring with it policies of institutional development, training and professionalization of human resources.



Article 205. Municipal budgetary execution


The town councils of the National District, of the municipalities and the boards of municipal districts shall be obligated, as much in the formulation as in the execution of the budgets to formulate, approve, and maintain the appropriations and the expenditures destined for each class of attention and service, in accordance with the law.



Article 206. Participative budgets


The investment of municipal resources shall be made through the progressive development of participative budgets that promote integration and citizen co-responsibility in the definition, execution, and control of the policies of local development.



Article 207. Economic obligation of the municipalities


The economic obligations contracted by the municipalities, including those that have the guarantee of the State are their responsibility, in accordance with the limits and conditions that the law establishes.



Title X. On the Electoral System



Chapter I. On the Electoral Assemblies



Article 208. Exercise of suffrage


The exercise of suffrage to elect the authorities of government and to participate in referendums is a right and a duty of the male and female citizens. The vote is personal, free, direct, and secret. No one may be obligated or coerced under any pretext in the exercise of his right to suffrage or to reveal his vote.



Paragraph


Members of the Armed Forces and of the National Police, nor those who have lost the rights of citizenship or those who find themselves suspended in those rights do not have the right of suffrage.



Article 209. Electoral assemblies


Electoral assemblies shall function in electoral colleges that shall be organized in accordance with the law. The electoral colleges shall open every four years to elect the President and Vice President of the Republic, the legislative representatives, the municipal authorities, and the other officials or elective representatives. These elections shall happen in a separate and independent manner. Those for president, vice president, legislative and parliamentary representatives and of international bodies, on the third Sunday of the month of May and those of the municipal authorities on the third Sunday of the month of February.







1.
When in the elections celebrated to elect the President of the Republic and the Vice President none of the candidate lists obtains at least more than half of the valid votes cast, a second election shall be affected the last Sunday of the month of June of the same year. In this last election only the two candidate lists that have achieved the highest number of votes shall participate, and the candidate list that obtains the greater number of valid votes cast shall be considered the winner.






2.
The elections shall take place in accordance with the law and with representation of the minorities when two or more candidates must be elected.






3.
In cases of extraordinary convocation and referendum, the electoral assemblies shall meet at the latest seventy days after the publication of the law of convocation. The election of authorities cannot coincide with the celebration of a referendum.





Article 210. Referendums


Popular consultations through referendum shall be regulated by a law that determines all that is related to their celebration, in accordance with the following conditions.







1.
They may not be about the approval or the revocation of the mandate of any elected or appointed authority.






2.
They shall require prior congressional approval with the vote of two thirds of those present in each chamber.





Chapter II. On the Electoral Organs



Article 211. Organization of the elections


The elections shall be organized, directed, and supervised by a Central Electoral Board and the electoral boards below its office, which have the responsibility of guaranteeing liberty, transparency, equity, and objectivity in the elections.



Section I. On the Central Electoral Board



Article 212. Central Electoral Board


The Central Electoral Board is an autonomous organ with juridical personality and technical, administrative, budgetary and financial independence, whose principal purpose shall be to organize and direct the electoral assemblies for the celebration of elections and or mechanisms of popular participation established by the present Constitution and the laws. It shall have regulatory ability in the matters that are its responsibility.



Paragraph I


The Central Electoral Board shall be integrated by a president and four members and their substitutes, elected for a period of four years by the Senate of the Republic, by the vote of two thirds of the senators present.



Paragraph II


The Civil Registry and the Identity and Electoral Card shall be dependents of the Central Electoral Board.



Paragraph III


During the elections the Central Electoral Board shall assume the direction and command of the public force in accordance with the law.



Paragraph IV


The Central Electoral Board shall safeguard that the electoral processes are realized subject to the principles of liberty and equity in the development of the campaigns and transparency in the utilization of financing. Consequently, it shall have the ability to regulate the time periods and limits in the spending of the campaign, as well as the equitable access to the means of communications.



Article 213. Electoral boards


In the National District and in each municipality there shall be an Electoral Board with administrative and contentious functions. In administrative matters they shall be subordinated to the Central Electoral Board. In contentious matters their decisions are appealable before the Superior Electoral Court, in accordance with the law.



Section II. On the Superior Electoral Court



Article 214. Superior Electoral Court


The Superior Electoral Court is the appropriate organ to judge and decide with definitive character on the contentious electoral matters and to ordain over the disagreements that arise internally from the parties, groups, and political movements or between them. It shall regulate, in accordance with the law, the proceedings of its responsibility and all that is related to its administrative and financial organization and functioning.



Article 215. Integration


The Court shall be integrated by no less than three and no more than four electoral judges and their substitutes, appointed for a period of four years by the National Council of the Magistrature, who shall indicate which of them shall occupy the presidency.



Chapter III. On the Political Parties



Article 216. Political Parties


The organization of parties, groups and political movements is free and subject to the principles established in this Constitution. Their conformation and functioning should support themselves in respect for internal democracy and transparency, in accordance with the law. Its essential purposes are:







1.
To guarantee the participation of male and female citizens in the political processes that contribute to the strengthening of democracy.






2.
To contribute in equality of conditions, to the formation and manifestation of the citizen will, respecting political pluralism through the proposal of candidate lists to offices of popular election.






3.
To serve the national interest, the collective well-being and the complete development of Dominican society.





Title XI. One the Economic and Financial Regime of the Chamber of Accounts



Chapter I. On the Economic Regime



Section I. Guiding Principles



Article 217. Orientation and foundation


The economic regime is oriented towards the search for human development. It is based on economic growth, redistribution of wealth, social justice, equity, social and territorial cohesion and environmental sustainability in a framework of free competition, equality of opportunities, social responsibility, participation and solidarity.



Article 218. Sustainable growth


Private initiative is free. The State shall ensure, together with the private sector, an equilibrated and sustained growth of the economy, with stability of prices, tending toward full employment and the increase of social well-being, through rational utilization of the available resources, the permanent education of human resources and scientific and technological development.



Article 219. Private initiative


The State foments private economic initiative, creating policies necessary to promote the development of the country. Under the principle of subsidiarity of the State, by its own account or in association with the private and supportive sector, may exercise business activity with the end of ensuring access of the population to basic assets and services and promoting the national economy.



Paragraph


When the state sells off its participation in a business, it may take the methods conducive to democratizing the ownership of its actions and offer to its workers, the solidarity organizations of workers, special conditions to gain said active property. The law shall regulate the subject.



Article 220. Subjectivity to the juridical laws


All contracts of the State and persons of Public Right with physical or juridical foreign persons housed in the country, should count on submission to the laws and jurisdictional organs of the Republic. Nevertheless, the State and the other persons of Public Right may submit the disputes derived from contractual relations to jurisdictions constituted in virtue of international treaties in effect. They may also submit them to national and international arbitrage in accordance with the law.



Article 221. Equality of treatment


Business activity, public or private, receives the same legal treatment. Equality of conditions of national and foreign investment is guaranteed, with the limitations established in this Constitution and the laws. The law shall concede special treatment to investments that are located in zones with a lower degree of development or in activities of national interest, in particular located in border provinces.



Article 222. Promotion of popular economic initiatives


The State recognizes the contribution of popular economic initiatives to the development of the country, foments the conditions of integration of the informal sector in the national economy, incentivizes and protects micro, small, and medium development of businesses, cooperatives, family businesses, and other forms of community association for work, production, savings, and consumption, that generate conditions that permit access to convenient financing, technical assistance, and training.



Section II. On the Monetary and Financial Regime



Article 223. Regulation of the monetary and financial system


The regulation of the monetary and financial system of the Nation is the responsibility of the Monetary Board as the superior organ of the Central Bank.



Article 224. Integration of the Monetary Board


The Monetary Board is integrated by no more than nine members including the Governor of the Central Bank, who presides over it, and ex officio members whose number shall not be more than three.



Article 225. Central Bank


The Central Bank of the Republic is an entity of Public Right with juridical personality, its own patrimony, and functional, budgetary, and administrative autonomy.



Article 226. Appointment of monetary authorities


The Monetary Board, represented by the Governor of the Central Bank, shall be in charge of the direction and adequate application of the monetary, exchange, and financial policies of the Nation and the coordination of the regulatory entities of the system and of the financial market.



Article 227. Direction of the monetary policies


The Monetary Board, represented by the Governor of the Central Bank, will have at its responsibility the direction and adequate application of the monetary, exchange and financial policies of the Nation and the coordination of the regulatory entities of the financial system and of the financial market.



Article 228. Issue of bills and coins


The Central Bank, whose capital is property of the State, is the sole issuer of bills and coins of national circulation and has as its objective to watch for the stability of prices.



Article 229. National monetary unit


The national monetary unit is the Dominican Peso.



Article 230. Legal force and tender of the monetary unit


Only bills issues and coins minted by the Central Bank shall have legal circulation and tender, under the unlimited guarantee of the State and in the proportions and conditions indicated by law.



Article 231. Prohibition of the issuance of monetary signs


The issuance of paper, coins, or other monetary signs not authorized by this Constitution is prohibited.



Article 232. Modification of the regime of coin or of the bank


By exception of that provided in Article 122 of this Constitution, the modification of the legal regime of coin or of the bank shall require the support of two thirds of the totality of the members of one and the other legislative chamber, provided that it has been initiated by the Executive Power, at the proposal of the Monetary Board or with the favorable vote of the same, in which case it shall be ruled by the related provisions of the organic laws.



Chapter II. On the Public Finances



Section I. On the General Budget of the State



Article 233. Elaboration of the budget


The elaboration of the project of Law of General Budget of the State, which considers the probable income, proposed expenses, and the required financing, realized in a framework of fiscal sustainability, ensuring that public indebtedness is compatible with the capacity of payment of the State, is the responsibility of the Executive Power.



Paragraph


In this project the assignments that are the responsibilities of the different institutions of the State shall be allocated in an individualized manner.



Article 234. Modification of the budget


Congress may include new line items and modify those that figure into the project of Law of General Budget of the State or in the project of law that distribute funds submitted by the Executive Power, with the vote of two thirds of those present of each legislative chamber.



Paragraph


Once the Law of General Budget of the State is voted, budgetary resources from on institution or another may not be transferred, unless in virtue of a law that, when it is not initiated by the Executive Power, shall have the vote of two thirds of those present in each legislative chamber.



Article 235. Majority of exception


The National Congress may modify the project of Law of General Budget of the State when it is submitted later than the date referred to by Article 128, number 2, part g, with the absolute majority of the membership of each chamber.



Article 236. Validity of distribution


No distribution of public funds shall be valid if it was not authorized by the law and ordered by an appropriate official.



Article 237. Obligation to identify resources


Laws that order, authorize a payment, or engender a pecuniary obligation to the charge of the State shall not have effect nor validity unless this same law identifies or establishes the resources necessary for its execution.



Article 238. Criteria for assignment of public spending


It is the responsibility of the State to realize an equitable assignment of the public spending in the territory. Its planning, programming, execution and evaluation shall respond to the principles of subsidiarity and transparency, as well as the criteria of efficiency, priority, and economy.



Article 239. Effectiveness of the Law of Budget


When the Congress has not approved the project of Law of General Budget of the State later than the 31st of December, the Law of General Budget of the State of the previous year shall rule, with the adjustments given in the Organic Law of Budget, until its approval is produced.



Article 240. Publication of general account


Annually, in the month of April, the general account of the incomes and expenditures of the Republic made in the year shall be published.



Section II. On the Planning



Article 241. Strategy of development


The Executive Power, after consulting the Economic and Social Council and the political parties, shall elaborate and submit to the National Congress a strategy of development that shall define the vision of the Nation for the long term. The process of planning and public investment shall be rules by the corresponding law.



Article 242. Multi-Year National Plan


The Multi-Year National Plan of the Public Sector and its corresponding updates shall be sent to the National Congress by the Executive Power, during the second legislature of the year in which the period of government begins, ager consulting the Council of Ministers for knowledge of the programs and projected that will be executed during its effectiveness. The results and impacts of its execution shall be realized in a framework of fiscal sustainability.



Section III. On Taxation



Article 243. Principles of the tax regime


The tax regime is based in the principles of legality, justice, equality and equity so that each male and female citizen may fulfill the maintenance of the public burdens.



Article 244. Exemptions from taxes and transferences of rights


Individuals may only acquire, through concessions that the law or authorizes or contracts that the National Congress approves, the right to benefit, for all the time that the concession or contract stipulates and fulfilling the obligations that one and another impose on them, of exemptions, exonerations, reductions or limitations of taxes, contributions, or fiscal or municipal rights that occur in certain works or businesses towards which it has been agreed to attract investment of new capitals for the growth of the national economy or for any other goal of social interest. The transference of rights authorized through contracts shall be subject to ratification on the part of the National Congress.



Chapter III. On Control of Public Funds



Article 245. Accounting system


The Dominican State and all its institutions, be they autonomous, decentralized or not, shall be ruled by a sole, uniform, integrated, and harmonized system of accounting, whose criteria shall be fixed by the law.



Article 246. Control and supervision of public funds


The control and supervision over the patrimony, income, expenses, and use of public funds shall be achieved by the National Congress, the Chamber of Accounts, the General Controller of the Republic in the frameworks of their respective responsibilities, and by the society through the mechanisms established in the laws.



Section I. On the Controller General of the Republic



Article 247. Internal control


The Controller General of the Republic is the organ of the Executive Power governing the internal control, exercise of internal supervision and the evaluation of the due collection, management, use and investment of the public resources and authorizes the orders of payment, after proof of fulfillment of the legal and administrative processes of the institutions under its sphere, in accordance with the law.



Section II. On the Chamber of Accounts



Article 248. External Control


The Chamber of Accounts is the superior external organ of fiscal control of the public resources, of the administrative processes and of the patrimony of the State. It has juridical personality, technical character and enjoys administrative, operative, and budgetary autonomy. It shall be composed of five members, elected by the Senate of the Republic from the shortlists presented to it by the Chamber of Deputies, for a period of four years and shall remain in their functions until their substitutes are appointed.



Article 249. Requirements


In order to be a member of the Chamber of Accounts one must be a male or female Dominican in full exercise of the civil and political rights, be of recognized ethical and moral solvency, have reached the age of thirty years, have a university degree and be prepared for the professional exercise, preferably in the areas of accounting, finance, economics, law or something related, and the other conditions that the law determines.



Article 250. Powers


Its powers shall be, other than those conferred to it by law:







1.
To examine the general and individual accounts of the Republic.






2.
To present to the National Congress reports about the supervision of the patrimony of the State.






3.
To audit and analyze the execution of the General Budget of the State at the National Congress approves each year, taking as base the state of collection and investment of the taxes presented by the Executive Power, in accordance with the Constitution and the laws, and to submit the corresponding report of this on the 30th of April at the latest of the following year, for its knowledge and decision.






4.
To issue norms with obligatory character for the inter-institutional coordination of the organs and bodies responsible for the control and auditing of the public resources.






5.
To make special investigations at the request of one or both legislative chambers.





Chapter IV. On the Social Agreement



Article 251. Economic and Social Council


The social agreement is an essential instrument to ensure the organized participation of employers, workers, and other organizations of society in the construction and permanent strengthening of the social peace. In order to promote it, there shall be an Economic and Social Council, consultative organ of the Executive Power in economic, social and labor subjects, whose conformation and functioning shall be established by the law.



Title XII. On the Armed Forces, the National Police, and the Security and Defense



Chapter I. On the Armed Forces



Article 252. Mission and character


The defense of the Nation is the charge of the Armed Forces. Accordingly:







1.
Their mission is to defend the independence and sovereignty of the Nation, the integrity of its geographic spaces, the Constitution and the institutions of the Republic.






2.
They may also intervene when the President of the Republic orders it in programs destined to promote the social and economic development of the country, mitigate situations of disaster and public calamity, and join in assistance of the National Police to maintain or reestablish the public order in exceptional cases.






3.
They are essentially obedient to the civil power, without political party and do not have the ability, in any case, to deliberate.





Paragraph


The custody, supervision and control of all arms, munitions and other military supplies, material and equipment of war that enter the country or are produced by the national industry is the responsibility of the Armed Forces, with the restrictions established in the law.



Article 253. Military career


The entering, appointing, ascent, retirement, and other aspect of the regime of military career of the members of the Armed Forces shall be affected without any discrimination, in accordance with its organic law and complementary laws. The reinstatement of its members is prohibited, with the exception of the cases in which the separation or retirement was realized in violation of the Organic Law of the Armed Forces, after investigation and recommendation by the corresponding ministry, in accordance with the law.



Article 254. Competence of the military jurisdiction and disciplinary regime


The military jurisdiction only has the competence to come to know the military infractions given in the laws about the subject. The Armed Forces shall have a disciplinary military regime applicable to those faults that do not constitute infractions of the criminal military regime.



Chapter II. On the National Police



Article 255. Mission


The National Police is an armed, technical, profession body of a police nature, under the authority of the President of the Republic, obedient to civil power, without party ties and without the ability, in any case, to deliberate. The National Police has as its mission:







1.
To safeguard the citizen security.






2.
To prevent and control crimes.






3.
To pursue and investigate criminal infractions, under the legal direction of the appropriate authority.






4.
To maintain the public order in order to protect the free exercise of the rights of people and the peaceful coexistence in accordance with the Constitution and the laws.





Article 256. Police career


The entering, appointment, ascent, retirement, and other aspects of the regime of the police career of the members of the National Police shall be affected without any discrimination, in accordance with its organic law and the complementary laws. The reinstatement of its members, with the exception of the cases in which the retirement or separation was realized in violation of the organic law of the National Police, after investigation and recommendation of the corresponding ministry, in accordance with the law.



Article 257. Competence and disciplinary regime


The police jurisdiction only has the competence to come to know the police infractions given in the laws on the subject. The National Police shall have a police disciplinary regime applicable to those faults that do not constitute infractions of the criminal police regime.



Chapter III. On Security and Defense



Article 258. Council on Security and National Defense


The Council of Security and National Defense is a consultative organ that assists the President of the Republic in the formulation of the policies and strategies on this subject and in any matter that the Executive Power submits for its consideration. The Executive Power shall regulate its composition and functioning.



Article 259. Defensive character


The Armed Forces of the Republic, in the development of its mission, shall have an essentially defensive character, without prejudice to that provided in Article 260.



Article 260. High priority objectives


High priority national objectives are:







1.
To combat transnational criminal activities that put the interests of the Republic and its inhabitants in danger.






2.
To organize and sustain effective systems that prevent or mitigate damages caused by natural and technological disasters.





Article 261. Public security or defense corps


The National Congress, at the request of the President of the Republic, may provide for, when the national interest requires, the formation of permanent public security of defense corps with members from the Armed Forces and the National Police that shall be subordinates of the ministry or institution of the realm of their respective competencies in virtue of the law. The system of intelligence of the State shall be regulated through the law.



Title XIII. On the States of Exception



Article 262. Definition


Those extraordinary situations that gravely affect the security of the Nation, of the institutions and of the people before which the ordinary abilities are insufficient are considered states of exception. The President of the Republic, with the authorization of the National Congress, may declare the states of exception in three modalities: State of Defense, State of Interior Commotion and State of Emergency.



Article 263. State of Defense


In the case of the national sovereignty or the territorial integrity being seen as in grave and imminent danger by external armed aggressions, the Executive Power, without prejudice to the inherent abilities of his office, may request from the National Congress the declaration of State of Defense. In this state the following may not be suspended:







1.
The right to life, following the provisions of Article 37.






2.
The right to personal integrity, following the provisions of Article 42.






3.
Liberty of conscience and religions, following the provisions of Article 45.






4.
The protection of the family, following the provisions of Article 55.






5.
The right to one’s name, following the provisions of Article 55, number 7.






6.
The rights of the child, following the provisions of Article 56.






7.
The right to nationality, following the provisions of Article 18.






8.
The rights of citizenship, following the provisions of Article 22.






9.
The prohibition of slavery and servitude, following the provisions of Article 41.






10.
The principle of legality and of non-retroactivity, following that established in Article 40, numbers 13 and 15.






11.
The right to the recognition of juridical personality, following the provisions of Articles 43 and 55, number 7.






12.
The judicial, process, and institutional guarantees indispensable for the protection of those rights, following the provisions of Article 69, 71, and 72.





Article 264. State of Interior Commotion


The State of Interior Commotion may be declared in all or in part of the national territory, in the case of grave disturbance of the public order that makes an attempt against institutional stability, the security of the State or citizen coexistence in an imminent manner or that may not be avoided through the use of the ordinary powers of the authorities.



Article 265. State of Emergency


The State of Emergency may be declared when facts different from those discussed in Articles 263 and 264 occur that disturb or threaten to disturb in a grave an imminent manner the economic, social environmental order of the country or that constitute a public calamity.



Article 266. Regulatory provisions


The states of exception shall be subject to the following provisions:







1.
The President shall obtain the authorization of Congress to declare the appropriate state of exception. If the Congress is not meeting, the President may declare it, which will bring with it immediate convocation of the same so that it may decide in that regard.






2.
While the state of exception remains, the Congress shall meet with the fullness of its powers and the President of the Republic shall inform it in a continuous manner about the provisions that he has taken and the evolutions of events.






3.
All the authorities of elective character maintain their powers during the effect of the states of exception.






4.
The states of exception do not exempt the authorities and other servants of the state from the fulfillment of the law and their responsibilities.






5.
The declaration of the states of exception and the acts adopted during the same shall be submitted to constitutional control.






6.
In the States of Interior Commotion and of Emergency, only the following rights recognized by this Constitution may be suspended:









a.
Remission to prison, following the provisions of Article 40, number 1






b.
Deprivation of liberty without cause or without the legal formalities, following that provided in Article 40, number 6.






c.
Times of submission to the judicial authority or for being set free, established in Article 40, number 5.






d.
The transfer from prison establishments or other locations, provided in Article 40, number 12.






e.
The presentation of detained persons, established in Article 40, number 11.






f.
That related to habeas corpus, regulated in Article 71.






g.
The inviolability of the home and private premises, provided in Article 44, number 1






h.
The freedom of transit, provided in Article 46.






i.
Freedom of expression, in the terms provided by Article 49.






j.
The freedoms of association and meeting, establishes in Articles 47 and 48.






k.
The inviolability of correspondence, established in Article 44, number 3.






7.
As soon as the reasons that gave rise to the state of exception have ceased, the Executive Power shall declare its raising. The National Congress, the reasons that gave rise to the state of exception having ceased, shall provide its raising if the Executive Power refuses to do so.





Title XIV. On Constitutional Reforms



Chapter I. On the General Norms



Article 267. Constitutional Reform


The reform of the Constitution may only be made in the form that it itself indicates, and may never be suspended nor annulled for any reason or by any authority nor by popular acclamations.



Article 268. Form of government


No modification to the Constitution may deal with the form of government which must always be civil, republican, democratic, and representative.



Article 269. Constitutional Reform Initiative


This Constitution may be reformed if the reform proposition is presented in the National Congress with the support of one third of the members of one or the other chamber, or if it is submitted by the Executive Power.



Chapter II. On the National Revisory Assembly



Article 270. Convocation of the National Revisory Assembly


The necessity of constitutional reform shall be declared by a law of convocation. This law, to which the Executive Power may not make observations, shall order the meeting of the National Revisory Assembly, shall contain the object of the reform and shall indicate the article or articles of the Constitution about which they shall deal.



Article 271. Quorum of the National Revisory Assembly


In order to decide on the proposed reform, the National Revisory Assembly shall meet within the fifteen days following the publication of the law that declares the necessity of the reform, with the presence of more than half of the members of each one of its chambers. Its decisions shall be made by the majority of two thirds of the votes. Constitutional reform may not be made in the case of the effect of one of the states of exception given in Article 262. Once the reform is voted on and proclaimed by the National Revisory Assembly, the Constitution shall be published in full with the reformed texts.



Article 272. Approval referendum


When the reform deals with rights, fundamental guarantees and duties, the territorial and municipal ordering, the regime of nationality, citizenship, and foreigners, the regime of coin, and over the procedures of reform instituted in this Constitution, it shall require the ratification of the majority of the male and female citizens with electoral rights, in an approval referendum convoked for that effect by the Central Electoral Board, once voted and approved by the National Revisory Assembly.



Paragraph I


The Central Electoral Board shall submit the reforms for referendum within the sixty days following its formal reception.



Paragraph II


The approval of the reforms to the Constitution by way of referendum requires more than half of the votes of those who may vote and that the number of those exceeds thirty percent of the total of male and female citizens that form the Electoral Register, adding the voters that express themselves with “YES” or with “NO.”



Paragraph III


If the result of the referendum is affirmative, the reform shall be proclaimed and published in full with the reformed texts by the National Revisory Assembly.



Title XV. General and Transitory Provisions



Chapter I. General Provisions



Article 273. Grammatical genders


The grammatical genders that are adopted in the wording of the text of this Constitution do not signify, in any way, restriction to the principle of equality of rights of women and men.



Article 274. Constitutional term of elected officials


The elected exercise of the President and Vice President of the Republic, as well as the legislative representatives and parliamentary members of international organs, shall end uniformly on the 16th of August of every four years, the date on which the corresponding constitutional term begins, with the exceptions given in this Constitution.



Paragraph I


The municipal authorities elected on the third Sunday of February of each four years shall take possession on the 24th of April of the same year.



Paragraph II


When an elected official stops in the exercise of the office due to death, resignation, disqualification or another reason, he who substitutes him shall remain in the exercise of the office until the term is complete.



Article 275. Term of officials of constitutional organs


The members of constitutional organs, once the period of the mandate for which they were appointed ends, shall remain in their offices until those who substitute them take possession.



Article 276. Oath of appointed officials


Thee person appointed to exercise a public office shall take an oath to respect the Constitution and the laws, and to faithfully carry out the duties of his office. This path shall be taken before an appropriate public functionary or official.



Article 277. Decisions with authority of an irrevocably judged matter


All judicial decisions that have acquired the authority of an irrevocably judged matter, especially those dictated in an exercise of direct control of the constitutionality by the Supreme Court of Justice, until the moment of the proclamation of the present Constitution, may not be examined by the Constitutional Court and those after shall be subject to the process that the law that rules the subject determines.



Chapter II. On the Transitory Provisions



First


The Council of Judicial Power shall be created within the six months after the entrance into effect of the present Constitution.



Second


The Constitutional Court, established in the present Constitution, shall be formed within the twelve months following the entrance into effect of the same.



Third


The Supreme Court of Justice shall maintain the functions attributed by this Constitution to the Constitutional Court and to the Council of Judicial Power until these instances have been integrated.



Fourth


The current judges of the Supreme Court of Justice that are not left in retirement by having reached seventy-five years of age shall be submitted to an evaluation of work by the National Council of Magistrature, which shall determine their confirmation.



Fifth


The Superior Council of the Public Ministry shall carry out the functions established in the present Constitution within the six months following the entry into effect of the same.



Sixth


The existing Contentious Administrative and Tax Court shall become the Superior Administrative Court created by this Constitution. The Supreme Court of Justice shall provide the administrative methods necessary for its adaptation, until the Council of Judicial Power is integrated.



Seventh


The current members of the Central Electoral Board shall remain in their offices until the conformation of the new organs created by the present Constitution and the appointment of their incumbents.



Eighth


The provisions related to the Central Electoral Board and to the Superior Electoral Court established in this Constitution shall enter into effect starting from the new integration that is produced in the period that begins on the 16th of August of 2010. Exceptionally, the members of those electoral organs shall exercise their mandate until the 16th of August of 2016.



Ninth


The process of appointment that is established in the present Constitution for the members of the Chamber of Accounts shall rule beginning on the 16th of August of the year 2010. Exceptionally, the members of this organ shall remain in their offices until 2016.



Tenth


The dispositions contained in article 272 related to the approval referendum, by exception, are not applicable to the present constitutional reform.



Eleventh


The laws to which observations are made by the Executive Power that have not been decided by the National Congress at the moment of the entrance into effect of this Constitution, shall be approved in the two ordinary legislatures following the proclamation of the present Constitution. Once this period has ended, the same shall be considered as not initiated.



Twelfth


All the authorities elected through direct vote in the congressional and municipal elections of the year 2010, exceptionally, shall last in their offices until the 16th of August 2016.



Thirteenth


The male and female deputies, to be elected in representation of the Dominican communities in the exterior shall be elected, exceptionally the third Sunday of May of the year 2012 for a period of four years.



Fourteenth


By exception, the electoral assemblies to elect the municipal authorities shall be celebrated in the year 2010 and 2016 the third Sunday of May.



Fifteenth


The contracts pending decision left with the National Congress at the time of the approval of the provisions contained in article 128, number 2, part d, of this Constitution shall exhaust the legislations steps provided in the Constitution of the year 2002.



Sixteenth


The law that shall regulate the general organization and administration of the State shall provide that related to the ministries to which Article 134 of this Constitution refers. This law shall enter into effect at the latest in October of 2011, with the objective that the new provisions are incorporated in the General Budges of the State for the following year.



Seventeenth


That provided in this Constitution for the elaboration and approval of the Law of General Budget of the State shall enter into full effect beginning on the first of January of 2010, in such a manner that for the year 2011 the country will have a budget in accordance with that established in this Constitution.



Eighteenth


The budgetary provisions for the implementation of the organs that are created in the present Constitution shall be contained in the budget of 2010, in a manner that ensures its full entry into effect in the year 2011.



Nineteenth


In order to guarantee the gradual renovation of the membership of the Constitutional Court, by exception of that provided in Article 187, its first thirteen member shall be substituted in three groups, two of four and one of five, at six, nine, and twelve years of exercise, respectively, through a random process. The first four judges to leave, by exception, may be considered for a single new period.



Twentieth


In the case that the President of the Republic corresponding to the constitutional term 2012-2016 is a candidate for the same office for the constitutional period 2016-2020, he may not present himself for the following term nor any other term nor for the Vice Presidency of the Republic.



Final Provision



Final Provision


This Constitution shall enter into effect starting from its proclamation by the National Assembly and its full and immediate publication ordered.

